Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 1 of 75 PageID #:22064




filings: “(1) whether the uncontested facts show that 21 Century Smoking

[Defendant] was the senior user of its mark, thus subjecting DR Distributors’

[Plaintiff’s] mark to cancellation; and (2) whether any such cancellation would be

blocked by the doctrine of unclean hands.” Dkt. 80, at 3. Initially, Judge Kapala

held that it was “undisputed that [Defendant] used its. . . mark in commerce as a

trademark prior to [Plaintiff’s] use of its confusingly similar mark.” Id. at 4. Judge

Kapala then found that Defendant was the senior user of the mark and that

Plaintiff’s mark was subject to cancellation. Id. at 5. Judge Kapala also found two

alternative bases that subjected Plaintiff’s mark to cancellation. Id. at 5-6. Judge

Kapala ultimately granted summary judgment to Defendants on the issue that it

was the senior user of the mark. Id. at 6. Judge Kapala then addressed the defense

of unclean hands, finding as a matter of law that the unclean hands doctrine applies

to cancelation proceedings so long as the inequitable conduct related directly to the

trademark that the party seeks to cancel and the party’s conduct was in bad faith.

Id. at 7. Addressing the undisputed facts relating to the unclean hands defense,

Judge Kapala focused on the inclusion of the metatags in Defendants’ website for

nine months, which would allow a reasonable fact finder to conclude that

Defendants engaged in inequitable conduct by drawing customers to its website by

appropriating a mark it knew to be registered to a more popular competitor. Id. at

7. Judge Kapala also noted other facts that supported Plaintiff’s unclean hands

defense, finding that “a jury could reasonably conclude that [Defendant] was

content to profit from the success of [Plaintiff’s] junior use until [it] found itself sued



                                            76
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 2 of 75 PageID #:22065




for infringement, and only then moved to cancel the junior mark in an effort to fend

off liability.” Id. at 8. In conclusion, Judge Kapala found that it would “not grant

summary judgment as to the entirety of Counts V and VI of the counterclaim, as a

reasonable factfinder could determine that cancellation is inappropriate,

notwithstanding [Defendants’] senior use, on account of unclean hands.” Id. There

is no doubt that Defendants knew the import of the unclean hands defense for

Plaintiff in this case; in fact, they said they knew it was Plaintiff’s main argument.

Dkt. 269, at 13-14.

                          iv. First Failed Settlement Conference

      About two weeks later, on July 1, 2014, the parties participated in a status

hearing, during which they requested that the undersigned hold a settlement

conference as the magistrate judge. Dkt. 83. Unfortunately and obviously, the case

did not settle. Id. So, the Court ordered the parties to submit a revised CMO. Id.

      The parties submitted a revised CMO, in which they indicated that Rule

26(a)(1) disclosures had already been completed. The Court adopted the proposed

CMO and ordered fact discovery completed by April 1, 2015. Dkt. 86.

                          v. Defendants Added Defamation Counterclaim

      On September 24, 2014, Defendants filed a motion to amend the

counterclaims to add a defamation claim. Dkts. 88, 89. The Court takes judicial

notice that the motion to file the counterclaim was filed on the eve of the expiration

of the statute of limitations. 735 Ill Comp. Stat. 5/13-201. The proposed defamation

counterclaim related to events occurring at a September 2013 trade show in Las



                                          77
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 3 of 75 PageID #:22066




Vegas, Nevada. Dkt. 99, at 7-9. This appears to be a different trade show than was

the subject of the motion for preliminary injunction. The proposed defamation

counterclaim was based on the following allegations. On September 25, 2013, Bill

Edmiston attended a trade show in Las Vegas. Dkt. 294-2, at 215. According to the

counterclaim, Bill Edmiston “was familiar with the electronic cigarette products

bearing the [Defendants’] mark, and wanted to learn about the [Plaintiff’s]

electronic cigarette products.” Dkt. 99, at 7. At the trade show, Plaintiff exhibited

its products, which bore Plaintiff’s mark. Id. Edmiston approached two of

Plaintiff’s representatives and engaged in a conversation, specifically asking them if

the products were the same, but was informed that the products were different. Id.

According to the amended counterclaim, a representative told Edmiston that

Plaintiff began using its mark “in an effort to trade off of the goodwill associated

with” Defendants’ mark. Id. The representative allegedly further elaborated that

Defendant purchased its products from a third party and merely relabeled the

products and that the products were inferior. Id. According to the pleading, these

allegations were false and made with the intent to disparage and defame

Defendants and their products. Dkt. 99, at 8-9. Over Plaintiff’s objection, the Court

allowed Defendants’ second amended counterclaim to be filed. Dkt. 98. The

counterclaim was filed, and Plaintiff answered it and filed 17 affirmative defenses.

Dkts. 99, 102, 103, 104.

      After the defamation counterclaim was filed, Duke and the former defense

counsel attempted to obtain the second recording, which was the IMG_0118.mov



                                          78
 Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 4 of 75 PageID #:22067




file. Despite having already filed the counterclaim, which could only be filed after a

reasonable factual inquiry under Rule 11, one of the former defense counsel

contacted Duke and asked Duke to obtain the second recording. And remember

that the first recording contained none of the statements that were alleged to have

been made. Indeed, there was nothing defamatory in the first recording. Tr. 973.

The email from the former defense counsel to Duke, dated September 30, 2014—

which is after the statute of limitations expired—is a classic example of self-

collection. 26 Pl.’s Ex. 25; Dkt. 294-2, at 229. Duke then emailed Edmiston and

asked about the second recording. Id. Edmiston replied to Duke by stating that the

“recordings did not work – could not hear any part of the important stuff – I am not

a good ‘spy.’ :(.” Pl.’s Ex. 25; Dkt. 294-2, at 229.

       Like the other emails, despite being requested, this ESI was not timely

produced. Tr. 353. Duke failed to produce this document to the former defense

counsel. Tr. 648. Additionally, Edmiston’s description of what was captured in the

recording is very different than his description a year earlier.

       In response to the former defense counsel’s request for the second recording,

on September 30, 2014, Duke unequivocally told them there was only one recording.

Tr. 648.

       A few days later, on October 4, 2014, Edmiston emailed Duke. Pl.’s Ex. 26;

Dkt. 294-2, at 231. The subject of the email was “Here is the recording.” Duke


26
  Custodian self-collection occurs when counsel direct their clients to identify, preserve,
collect, and produce documents and electronic information in response to discovery
requests. Jack Halprin, Custodian Self-Collection – The Challenges & Consequences, PEER
TO PEER (May 2008).

                                            79
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 5 of 75 PageID #:22068




responded by stating that he thought the former defense counsel already had this

particular recording, i.e., the first recording. Duke then lamented that the

recording did not support the claim. Dkt. 294-2, at 231 (“sucks that it cut off right

there, lol.”). Edmiston then wrote that the first recording could prove that Plaintiff

was at the trade show and could prove Edmiston’s two claims, presumably meaning

the defamatory statements. This is factually and legally false. The recordings

contained none of the content Edmiston previously claimed, and there were no

defamatory statements in the recording. Tr. 973.

      Like the other emails, this was not timely produced despite being requested.

Duke failed to provide this document to the former defense counsel. Tr. 648. This

email also did not attach Edmiston’s business card.

      Fast on the heels of that email, Edmiston sent Duke another email. Pl.’s Ex.

24; Dkt. 294-2, at 227. This email had the same subject matter because it was a

continuation of the chain. But it contained no attachments. This email was also

not timely produced despite being requested.

      In this email, Edmiston told Duke that he found a longer recording that he

could not forward, but that he possessed it: “So there is a second one.” Pl.’s Ex. 24;

Dkt. 294-2, at 227. Edmiston stated that this recording is “mostly just general

talking,” but he did represent that in this recording Plaintiff stated, “they have gone

to the FDA and they have a lobbyist”. Edmiston then stated, “Also states this guy is

the One [sic] that goes to the factory and tests the vaporing for the units. Long

recording and we did not get much good info in this one that much clearer we are



                                          80
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 6 of 75 PageID #:22069




bad spies :) :) But this proves they were there and maybe his voice can be

identified.” Pl.’s Ex. 24; Dkt. 294-2, at 227.

      Whatever the recording was that Edmiston referenced in the October 4, 2014,

follow-up email, it has not been produced. Moreover, none of what Edmiston

described being contained in that recording is contained in either the first recording

(IMG_0117.mov) or second recording (IMG_0118.mov). The reasonable inference to

be drawn is that there is a “third recording” that has never been produced.

      At the evidentiary hearing, Duke initially testified that around October 4,

2014, he told the former defense counsel that there was a second recording. Tr. 653.

Purportedly, Duke verbally told one of the former defense counsel, whom he could

not remember, there was a second recording despite this whole conversation

occurring via email. Tr. 650-51. Duke later retreated from that testimony, finally

admitting that he told them there was only one recording. Tr. 654. As established

above, it is beyond dispute that there was a second recording and likely a third

recording. Neither was produced to Plaintiff despite being requested. All of these

emails and recordings also should have been disclosed in Defendants’ initial

disclosures under Rule 26(a)(1) without even the need for a document request.

      Duke adamantly testified that he told the former defense counsel that there

was only one recording because he believed there was only one recording. Tr. 452,

653-54. Duke’s testimony that he believed there was only one recording is not

credible. For a moment, the Court sets aside the fact that at the evidentiary

hearing Duke couldn’t even keep his story straight. Tr. 653-54. Instead, the Court



                                           81
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 7 of 75 PageID #:22070




will review the undisputed facts. And these established facts simply cannot be

reconciled with this Duke’s unbelievable assertion.

      In 2013, Duke received an email with the first recording attached. Pl.’s Ex.

28; Dkt. 294-2, at 236-37. This email stated, “Brent here is one of two recordings.”

Id. Moments later, he received another email with a subject line “Part two” that

stated, “Video is too long to send but I have it.” Tr. 336; Pl.’s Ex. 23; Dkt. 294-2, at

224. At that very moment, Duke knew there was another recording. Whether that

recording was attached to the email is immaterial to the fact that there existed

another recording. The email clearly refers to another recording. Tr. 648.

      If that’s not enough evidence to refute Duke’s testimony that he believed that

there was only one recording, consider the follow-up emails. In 2014, Duke

requested the second recording from Edmiston. Pl.’s Ex. 25; Dkt. 294-2, at 229.

Edmiston responded by sending Duke a recording. Pl.’s Ex. 26; Dkt. 294-2, at 231.

But Duke stated that the former defense counsel already had that recording. Id.

The point here is that Duke knew the content of the recording he forwarded to the

former defense counsel (the first recording); otherwise, he could not have known

these were the same recordings. Edmiston then immediately responded by stating

that there is a longer recording and stated, “So there is a second one.” Pl.’s Ex. 24;

Dkt. 294-2, at 227. Again, at this point, Duke knew there was another recording.

To remove any doubt that he knew there was more than one recording, Edmiston

described the content of this other recording, which was different than the content




                                           82
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 8 of 75 PageID #:22071




of the first recording. And because Duke knew the content of the first recording, he

had to know that the recording that Edmiston described was a different recording.

         Duke’s testimony in 2019 that he believed there was only one recording was

false.

                            vi. Defendants Contract with ESI Vendor

         In about November and December of 2014, the former defense counsel began

the process to identify and hire an ESI vendor. LS Ex. 13. Leavens and Liberman

were involved in the process. Tr. 805, 1118-19. Liberman had never worked with

an ESI vendor before. Tr. 1154. Stamatis’ only involvement was to suggest a

possible vendor that was ultimately not retained. Tr. 1156. None of the other

former defense counsel were involved in the process.

         On December 1, 2014, in response to an email about the price a possible ESI

vendor would charge for the work, Duke represented the following to the former

defense counsel: “Here are total gb [gigabytes] on the 4 computers that would have

anything related to 21 Century Smoking.” Tr. 609; LS Ex. 13. Duke did not inform

the former defense counsel that a search of the four computers would not result in a

complete production because the computers did not contain online emails. Tr. 630.

There is no evidence that at any time during the ESI vendor hiring process Duke

informed any of the former defense counsel that online emails (i.e., emails not on

the four computers) needed to be searched. Tr. 630, 1029, 1126, 1160, 1164. There

is also no evidence that any of the former defense counsel specifically asked Duke if

all of his emails were located on the four hard drives to be searched by the ESI



                                          83
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 9 of 75 PageID #:22072




vendor. Tr. 1125. Neither Leavens nor Liberman believed that the ESI vendor

would be obtaining Duke’s emails from the internet when it copied Duke’s hard

drives. Tr. 812, 813, 1152. So, both Liberman and Leavens assumed that all of

Duke’s ESI, including emails, were on the four computers. Tr. 818-19, 820, 895,

896, 898, 1021, 1124-25, 1133.

      On December 9, 2014, the former defense counsel contracted with 4Discovery

to image Duke’s four computer hard drives. Tr. 611, 1417, 1421, 1426-27; Defs.’ Ex.

67. Leavens informed Duke that 4Discovery would conduct the search and Duke

approved of hiring 4Discovery. Tr. 805, 1057. 4Discovery was not contracted to

perform a custodian interview—despite its ability to perform this service—and

never performed a custodian interview in this case. Tr. 243, 1426-27, 1496. A

custodian interview was not conducted until August 13, 2019. Tr. 100-01; Dkt. 318.

The scope of 4Discovery’s work was limited to creating a mirror image of the four

hard drives and running the search terms against the images. Tr. 1118, 1119,

1432-33. The mission Liberman gave 4Discovery was this: “Here are the four hard

drives. Please image them.” Tr. 1121. 4Discovery was not asked or contracted at

that time to search Duke’s GoDaddy or Yahoo! email accounts, which were web-

based and stored in the cloud. Tr. 1121-22, 1436-37, 1459. Indeed, the former

defense counsel did not anticipate 4Discovery would collect online emails. Tr. 1092.

Moreover, 4Discovery was neither told of these email accounts at that time nor

provided with log-in or password information for these accounts. Tr. 813. Duke did




                                         84
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 10 of 75 PageID #:22073




not tell 4Discovery about his web-based email accounts, and it never asked him

about those accounts. Tr. 245.

                          vii. ESI Vendor Copies Computers Hard Drives But
                          Not Web-based Emails

      4Discovery sent Duke a hard drive to attach to his computers and software to

image the four hard drives. Tr. 1428; Dkt. 288, at 4. 4Discovery was to then run

the search terms against these hard drive images. Tr. 1430-31.

      Duke claimed that he did not know that this process would not capture his

online emails. Tr. 545. That claim is simply unreasonable and not credible. See

Bankdirect Capital Fin., LLC v. Capital Premium Fin., Inc., No. 15 C 10340, 2018

U.S. Dist. LEXIS 57254, at *5 (N.D. Ill. Apr. 4, 2018) (“We are guided by the

overarching principle that common sense and experience always have a role to play

in drawing inferences and must not be ignored.”).

      The most—and truly only—reasonable inference from the facts is that Duke

knew this process would not capture all his online Yahoo! and GoDaddy emails.

First, Duke was personally involved in collecting the ESI off of the four hard drives.

Tr. 118, 611, 1037. Duke knew that it was these specific hard drives that were

being copied. Tr. 611, 1037. Second, Duke knew that only data from his hard drives

was being copied. Tr. 632. Third, Duke knew that his GoDaddy and Yahoo!

accounts were web-based and not on the four hard drives. Tr. 129-30, 131, 238-39,

281-82, 838, 908. Fourth, Duke knew that his log-in and password were needed to

access the online information, which is why he claims he offered this information to

the former defense counsel so that they could obtain the online emails. Tr. 129-30.

                                          85
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 11 of 75 PageID #:22074




Fifth, Duke knew he had not provided his log-in or password information to

4Discovey at this time. Tr. 249. In light of these facts, Duke must have known that

4Discovery was not copying his online emails. The incredible and unreasonable

contrary testimony by a witness who repeatedly gave demonstrably false testimony

does not compel a different conclusion, particularly when that witness has at the

very least a working knowledge of computer science.

      In late 2014 or early 2015, 4Discovery then ran the search terms provided by

the former defense counsel against the imaged hard drives and produced a hit

report. Tr. 1430-31; Pl.’s Ex. 91. As a result, Defendants produced about 47,000

pages to Plaintiff. Tr. 1038. Because only the hard drives were imaged and the

search terms were only run against those images of the hard drives, this data

collection process did not search Defendants’ web-based emails in either the Yahoo!

account (both the email and chat) or the GoDaddy account. Tr. 69, 72, 632, 633,

1287, 1402-03, 1459; Dkt. 253-1, at 4. To reiterate, although the former defense

counsel erroneously believed that all of the emails were copied, Tr. 632, the ESI

search process did not search Defendants’ two main email accounts, which were

web-based. Tr. 631-32, 1287, 1332, 1401, 1459; Dkt. 253-1, at 4. So, thousands of

documents that contained the search terms, including critical communications

between Duke and Saraswat, were not collected or produced at that time. Tr. 904,

1181-82, 1283, 1401; Pl.’s Ex. 17; Dkt. 253-1, at 4-5. As one of the former defense

counsel put it, this was “an error in discovery.” Tr. 1181. “In hindsight . . . things

could have been done differently.” Tr. 1289. The former defense counsel never



                                           86
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 12 of 75 PageID #:22075




“figured it out” until the spring of 2018. Tr. 545-47, 916, 1287; Dkt. 253-1, at 4.

And when they “figured it out,” they only did so with respect to the Yahoo! account.

Tr. 1287, 1297. They did not “figure it out” with respect to the GoDaddy emails

until May of 2019, when Duke finally informed them that the account had not been

searched. Tr. 1297, 1402-03, 1410-11. As already established, Duke knew these

email accounts were not copied and should have been. But he did not tell the

former defense counsel this fact, despite being involved in the process.

                           viii. Unreasonable Reaction to Volume of ESI
                           Recovered

      Nevertheless, because of the volume of discovery produced by this process,

the former defense counsel have taken the position that it was reasonable for them

to assume that the production was complete and correct. Tr. 612, 632, 1038, 1398;

Dkt. 383, at 2. Not surprisingly, the former defense counsel offer no support for this

proposition. Rule 26(g)’s reasonable inquiry requirement is not met by merely

eyeballing the volume of documents produced. Indeed, this contention is

insufficient to ward off sanctions. See, e.g., See Metro. Opera Ass’n, Inc. v. Local

100, Hotel Emps. & Rest. Emps. Int’l Union, 212 F.R.D. 178, 223 (S.D.N.Y. 2003);

HM Elecs., Inv. v. R.F. Techs., Inc., No 12-cv-2884, 2015 U.S. Dist. LEXIS 104100,

at *60 (S.D. Cal. Aug. 7, 2015), vacated as moot, 171 F. Supp. 3d 1020, 1033 (S.D.

Cal. 2016); Qualcomm Inc. v. Broadcom Corp., No. 05cv1958-B, 2008 U.S. Dist.

LEXIS 911, at *31 (S.D. Cal. Jan. 7, 2008), vacated in part, 2008 U.S. Dist. LEXIS

16897 (S.D. Cal. Mar. 5, 2008). The former defense counsel have even gone so far as

to argue that because Defendants produced more documents than Plaintiff, it was

                                           87
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 13 of 75 PageID #:22076




reasonable to assume production was complete and correct. Tr. 632-33. Again, not

surprisingly, no authority has been cited to support this position, nor is Rule 26(g)’s

reasonable inquiry requirement met by claiming one party produced more than

another party. These arguments fundamentally misunderstand electronic

discovery.

                    e. 2015

                           i. Court’s Discovery Orders

      On March 3, 2015, the Court granted Plaintiff’s uncontested motion to extend

discovery. Dkts. 110, 115, 116. In this order, the Court set the Rule 26(e) discovery

supplement date for June 1, 2015, and the fact discovery cut-off date for July 1,

2015. Dkt. 116. The Court noted that this was “a FINAL extension.” Id. (As a

word of caution, when a court uses capitalization in an order, it is shouting.

Bentrud v. Bowman, 794 F. 3d 871, 875 (7th Cir. 2015).)

      On June 1, 2015, all fact discovery supplementation was due under Rule

26(e). Dkt. 116.

                           ii. Plaintiff’s Motion to Compel and Court’s Order

      On June 5, 2015, Plaintiff filed a motion to compel, seeking documents

including communications between Defendants and their search engine

optimization consultant, Kirti Saraswat, and her company, Webrecsol. Dkt. 126.

Plaintiff had previously requested documents relating to these issues, but the

documents produced in response to the request did not include any Yahoo! chats or




                                          88
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 14 of 75 PageID #:22077




emails between Duke and Saraswat. Pl.’s 83, Tr. 1221-22. It is undisputed that

Duke communicated with Saraswat via Yahoo! chat. Tr. 138, 139; Dkt. 294-2.

       On June 11, 2015, the Court granted the motion, in part, and denied it, in

part. Dkt. 132. The Court ordered that Defendants answer certain contested

interrogatories and produce the documents relating to communications between

Defendants and Saraswat and Webrecsol. Dkt. 132. In granting the motion to

compel and ordering the documents be produced, the Court stated that it was going

to give counsel “to June 15th, Monday, to get those documents to your opponents.

So that will give you a couple extra days and a weekend to make sure there are no

snafus . . . and that [it] is a complete production, so they are not getting them

piecemeal and then something else happens, so that they get all the documents that

are responsive.” Dkt. 269, at 17-18 (emphasis added); Dkt. 132 (documents to be

produced by June 15, 2015).

       As a result of this order, Travis Life, the associate who took over for

Liberman, contacted Duke and asked him to search for and produce the requested

documents. Tr. 1227-28. Duke informed Life that he did not have the documents, 27

so on June 12, 2015, based solely on this single conversation, with no independent

investigation, Life informed Plaintiff’s counsel that Defendants possessed no


27
  Duke claims that the first time any of the former defense counsel asked for Saraswat and
Webrecsol emails was in March of 2018. Tr. 205. This is difficult to believe. Indeed, it is
contradicted by his own deposition testimony in June of 2015 when he stated that he
believed he had provided all of his emails with Saraswat to the former defense counsel. LS
Ex. 1 at 141, 1490-50. Of course, the record establishes that this testimony is false. too.
Dkt. 294-2, at 2-114. Life’s testimony is far more credible on this point. Life argued the
motion in court and heard emphatic directions from the Court to produce the documents if
they existed. Dkt. 269, at 17-18. Again, there is no documentation about any of this.

                                            89
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 15 of 75 PageID #:22078




responsive documents. Tr. 1227-28, Pl.’s 55. This was untrue. Tr. 1224, 1228 (“The

information we received was inaccurate.”). Defendants did, in fact, have responsive

documents. Tr. 1228. Moreover, although Duke communicated with Saraswat and

Webrecsol through Yahoo! chat, he never even searched Yahoo! chat for responsive

documents. Tr. 138, 139, 272. Indeed, Duke took no actions to preserve all Yahoo!

chats. Tr. 139, 216, 272. Of course, Leavens knew that Duke used Yahoo! chat to

communicate for business purposes. Tr. 783-84. So, despite the former defense

counsel’s knowledge that Duke used Yahoo! chat to communicate for business, when

the motion to compel was granted, none of the former defense counsel asked Duke

whether he searched Yahoo! chat for these relevant and responsive documents that

were ordered to be produced. As explained in more detail below, some of the

responsive documents were produced in 2018, years after the fact discovery cut off

and the supplementation date, and after Plaintiff had expended significant time

and money seeking these documents and filing a summary judgment motion. Tr.

1228; Dkt. 116; Dkt. 294-2.

                          iii. Stamatis Appears and Duke is Deposed

      In the meantime, attorney Peter Stamatis entered his appearance for

Defendants. Dkt. 129. The appearance form indicated that Stamatis was not

acting as lead counsel but would be trial counsel. Dkt. 129.

      On June 16-17, 2015, Duke was deposed. Pl.’s Exs. 19, 20. Among other

things, Duke testified that he only deleted junk emails, searched all email accounts

to find any documents that were requested, and turned over all his records to the



                                         90
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 16 of 75 PageID #:22079




former defense counsel. Tr. 225-26. Much of this is false. By this date, he had not

produced all responsive Yahoo! and GoDaddy emails to the former defense counsel;

he had not produced hundreds, if not thousands of responsive ESI documents

(including ESI the Court had just days before ordered be produced); and he allowed

emails to be autodeleted. Like his testimony before the Court during the

evidentiary hearing, Duke’s testimony was slippery. For example, Duke was

specifically asked if he had produced all his email communications with his overseas

SEO consultant Kirti Saraswat to the former defense counsel, and he answered, “I

believe so.” and “I think so.” LS Ex. 1, at 141-42, 149-50.

      During his deposition, Duke also falsely testified to other critical matters in

this case. First, as noted previously, Duke falsely testified in his deposition that he

only owned two websites when he truly owned “many, many, many websites.” Tr.

384-85.

      Second, as to the September 2013 Las Vegas trade show in which Edmiston

recorded various conversations, Duke was specifically asked “Did you give him any

direction to record any of the events taking place at the trade show?” Duke

unequivocally answered “No.” Dkt. 294-2, at 199. But in an email between Duke

and Edmiston that had been withheld for years and was not provided to Plaintiff’s

counsel before the deposition, Duke states, “maybe you can record them saying

something libelous about me, lol.” Tr. 348. Edmiston replied by stating, “That

sounds fine to me. I will go to there [sic] booth and play dumb about the two names.

Will record. And take pics. :)”. Dkt. 294-2, at 221. Recall that after this tradeshow,



                                          91
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 17 of 75 PageID #:22080




Defendants filed an amended counterclaim alleging defamation based on

statements Plaintiff’s representatives purportedly made to Edmiston. Dkt. 99, at 7-

9. Further recall that the recordings contained no defamatory statements. Tr. 973.

      Third, as stated previously, in April 2013, Duke exchanged the following

email communication with one of the former defense counsel: “3. When did you first

learn that Plaintiff had a trademark registration?; 3. On 7.21.10 I got the email

from my supplier with their packaging and it had a TM by their name. I wasn’t

100% sure what that meant, but was fairly surprised to see it.” Dkt. 407, at 116-17.

But, in his deposition, Duke repeatedly testified under oath that he did not see the

“TM” on July 21, 2010, and that he did not know what the “TM” symbol meant.

Dkt. 404, LS Ex. 1, at 351-62; Dkt. 404, LS Ex. 1 at 359 (“I don’t recall ever seeing

the TM. . .”); Dkt. 404, LS Ex. 1 at 362 (“Q: And before I told you that today [that

the TM symbol means “trademark”], you had no understanding of what the TM

symbol stood for? A: I do not have a very clear understanding of trademarks, no.”).

                          iv. Court’s Concerns About Duke’s Deposition
                          Testimony

      The Court pauses here to note several concerns. First, being a Stanford

graduate who had multiple e-commerce businesses, Duke’s testimony that he did

not know that “TM” meant “trademark” is simply not credible. Second, the

trademark symbol is glaringly obvious on the photograph that Duke received and

saw. Dkt. 406-3, at 97. The photograph clearly shows “21st Century Smoke™.” Id.

Indeed, despite testifying that he did not see the trademark symbol in 2010, Duke

admitted the symbol was clearly displayed. Dkt. 404, LS Ex. 1, at 350. These two

                                          92
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 18 of 75 PageID #:22081




concerns go to Duke’s propensity to testify falsely. The next concern goes to

counsel’s ethical duty to the Court and opposing counsel. Because the issue of

Duke’s first knowledge of the Plaintiff’s trademark is critical to the case and was

specifically addressed by counsel previously, the Court believes that the former

defense counsel must have prepared Duke for his deposition and certainly reviewed

this issue if not this specific document and the correspondence related to it. And

because the Court believes that this issue must have been discussed in deposition

preparation, the former defense counsel must have known that Duke not only saw

the trademark symbol back in 2010, but also that he knew that “TM” meant

“trademark.” Therefore, because of this, the former defense counsel had a duty at

the deposition to prevent and correct what was clearly false testimony but failed to

do so. This whole event is a stain on the credibility of Duke and some of the former

defense counsel. A.B.A. Model Rule 3.3(a)(3), (c).

                          v. Duke Allegedly First Learns of Spoliation by
                          Autodeletion

      Duke claimed that on June 29, 2015, he learned for the first time that his

GoDaddy accounts (both bduke@21centurysmoking.com and

support@21centurysmoking.com) were set to autodelete after 60 days. Tr. 167-69,

310, 316, 318. The Court refers to this as the “autodeletion problem,” which is the

Court’s term. (Recall that none of the former defense counsel instructed Duke to

disable autodeletion functions at the beginning of the litigation. Tr. 936, 1208.)

Duke claims that as soon as he learned of this autodeletion he took three actions:

(1) he contacted GoDaddy about the autodeletion; (2) he called an attorney at

                                          93
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 19 of 75 PageID #:22082




Leavens, Strand & Glover, but cannot remember which one, and verbally notified

that attorney of the autodeletion; and (3) he disabled the autodeletion function. Tr.

167-69. There are at least three evidentiary problems with this representation.

First, no contemporaneous documentation has been presented to support any of it.

Second, Duke previously swore under penalty of perjury that he learned of the

autodeletion problem sometime in 2014, LS Ex. 9, at 2, then swore that he learned

about it in “approximately May 2015,” and then finally testified that he learned

about it on the very specific date of June 29, 2015. Tr. 179, 310, 316, 318, 509, 936,

1173. Third, none of the attorneys at Leavens, Strand & Glover corroborate this

specific testimony. If the call occurred on June 29, 2015, then Liberman was no

longer employed at the firm and could not have received the call. Tr. 1110. Life

specifically denied receiving the call and claimed that he did not know about the

autodeletion problem until March of 2018. Tr. 1168. And Leavens did not

remember receiving the call. Tr. 937.

      The autodeletion problem cannot be fully and properly addressed without

analyzing the claim of the “auto-forwarding solution.” (Again, this is the Court’s

term.) According to Duke, emails in one of his GoDaddy accounts—specifically, the

bduke@21centurysmoking.com account—auto-forwarded to his Yahoo! email

account. Tr. 634. These would only be emails physically located in that email’s

inbox; emails sent from this account were not auto-forwarded to the Yahoo! account.

Tr. 635, 636. Moreover, emails in his other GoDaddy account—specifically, the

support@21centurysmoking.com account—were never auto-forwarded to the Yahoo!



                                          94
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 20 of 75 PageID #:22083




account, and were, therefore, deleted and are not recoverable. Tr. 173, 938-39. But

again, like the autodeletion problem that the auto-forwarding solution allegedly

“mitigated,” there is a discrepancy between Duke’s testimony and the former

defense counsel’s testimony. According to the former defense counsel, Duke

informed them that all of the GoDaddy accounts auto-forwarded to the Yahoo!

accounts. Tr. 1042; LS Ex. 17. But there are problems with the former defense

counsel’s testimony too. Initially, there is predictably no contemporaneous

documentation to support the former defense counsel’s assertion. Instead, there

exists only an after-the-fact email dated May 19, 2019, from Stamatis, who had no

personal knowledge of the conversation or representation, to Duke. Tr. 1042; LS

Ex. 17. Moreover, Leavens’ hazy recollection infects his testimony on this front as

well. Tr. 1039. He cannot recall the details of what he was told, by whom, or when.

Tr. 1039. Furthermore, Duke testified that he never told the former defense counsel

that all the GoDaddy emails auto-forwarded to his Yahoo! account. Tr. 1536.

      Regardless of who is to be believed about the auto-forwarding solution, there

are undisputed facts relating to it and the autodeletion problem. First, it is

undisputed that certain relevant, responsive GoDaddy emails that existed at and

during the time of litigation have been spoliated and cannot be recovered. Tr. 67,

164, 168, 180, 936, 938-39. Second, none of the former defense counsel conducted

any investigation into either the autodeletion problem or the auto-forwarding

solution. Tr. 942, 1170-71, 1300, 1380. Third, no evidence was presented at the

hearing corroborating either the autodeletion problem or the auto-forwarding



                                          95
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 21 of 75 PageID #:22084




solution. Fourth, the auto-forwarding solution was shown to be erroneous at the

evidentiary hearing: It was, in fact, not a solution at all. If the auto-forwarding

solution is to be believed, then all of the emails in the

bduke@21centurysmoking.com inbox should have all auto-forwarded to Duke’s

Yahoo! email account. That did not happen with critical customer confusion emails

and other relevant and responsive emails. Tr. 286-90, 322, 1390-92 (emails that

should have been forwarded were not showing up in Yahoo! production). And again,

it was not a solution because even accepting the autodeletion problem and auto-

forwarding solution in the best light (which is a very difficult proposition), the fact

remains that GoDaddy emails from before about November of 2014 were spoliated.

Tr. 67, 164-65, 936-39.

                           vi. Court’s Concerns About Autodeletion

      Once again, the Court is compelled to pause and comment on a concerning

fact. It is undisputed that Duke and Leavens never disclosed the autodeletion

problem to Plaintiff or the Court until March 19, 2018. Tr. 936, 1305, 1312.

Leavens silently sat on this information for years. Tr. 1312. None of the other

former defense counsel knew of the autodeletion until the spring of 2018. Tr. 1168-

69, 1297, 1378-79. Liberman was long gone by that time; so, she was unaware of

the issue. Tr. 1110. Even if the Court were to credit Duke’s and Leavens’ versions

of the events surrounding the autodeletion problem and auto-forwarding solution




                                           96
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 22 of 75 PageID #:22085




and consider this “mitigation,” 28 Tr. 1039, there is no question that GoDaddy emails

existing before about November 2014 were spoliated. Tr. 67, 164, 168, 180, 936,

938-39. Much of the spoliation would have likely been prevented by simply

informing Duke to disable the autodeletion function, which any competent counsel

should have done. This never happened. Tr. 936, 1208. Courts don’t cotton to

attorneys failing to promptly notify the court of spoliation issues. See, e.g.,

Charlestown Capital Advisors, LLC v. Acero Junction, Inc., 18-CV-4437, 2020 U.S.

Dist. LEXIS 180982, at *51 (S.D.N.Y. Sep. 30, 2020) (“[C]ounsel conceal[ed] the fact

of the spoliation for months. . .”); Jackson Family Wines, Inc. v. Diageo N. Am., Inc.,

No: 11-5639, 2014 U.S. Dist. LEXIS 19420, at *25-26 (N.D. Cal. Feb. 14, 2014) (“If

Defendants had nothing to hide, then why did they willfully conceal the spoliation

from the Plaintiff and the Court? Because Defendants have not provided an answer

to that question, they cannot defeat the presumption of prejudice.”).

       The Rules of Professional Conduct require counsel to be candid with the court

and act fairly to opposing counsel and parties. Rules of Professional Conduct 3.3

and 3.4. Rule 3.3(a)(1) bars attorneys from knowingly making a false statement of

fact or failing to correct a false statement of material fact previously made by the

attorney. Rule 3.3(a)(1). Rule 3.3(a)(3) prohibits attorneys from offering evidence

that attorneys know to be false. Rule 3.3(a)(3). “There are circumstances where

failure to make a disclosure is the equivalent of an affirmative misrepresentation.”


 “Mitigation” is counsel’s term. Tr. 1039. “Mitigation” and “cure” are not synonymous.
28

“Mitigate” is “[t]o make less severe or intense.” Mitigate, Black’s Law Dictionary (9th ed.
2009). “Cure” is “[t]o remove legal defects or correct legal error.” Cure, Black’s Law
Dictionary (9th ed. 2009) The auto-forwarding was not a cure.

                                             97
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 23 of 75 PageID #:22086




Rule 3.3, cmt. 3. The duty of candor toward the court is premised on the attorney’s

obligation as an officer of the court to prevent the fact finder from being misled by

false evidence. Rule 3.3, cmt. 5. Rule 3.4 prohibits attorneys from obstructing

another party’s access to evidence or unlawfully destroying or concealing a

document, and likewise prohibits attorneys from counseling or assisting another

person to engage in these actions. Rule 3.4(a). The Rule 3.4 recognizes that the

right of an opposing party to obtain evidence through discovery is an important

procedural right. Rule 3.4, cmt. 2. Fairness in our adversarial system is achieved

by preventing the destruction or concealment of evidence. Rule 3.4, cmt. 1.

Moreover, Rule 3.4 also requires attorneys in pretrial procedures to make

reasonably diligent efforts to comply with a legally proper discovery request by an

opposing party. Rule 3.4(d). Rule 8.4 contains a catch-all provision that states that

it is misconduct for attorneys to violate or attempt to violate the rules or to

knowingly assist another to do so. Rule 8.4(a). Further, Rule 8.4(c) makes conduct

involving dishonesty, fraud, deceit or misrepresentation professional misconduct.

Rule 8.4(c). Finally, Rule 8.4(d) states that it is professional misconduct to engage

in conduct that is prejudicial to the administration of justice. Rule 8.4(d).

      The failure to timely disclose the destruction of evidence violates the rules

requiring candor to the court and fairness to the opposing party and counsel. Cobell

v. Babbitt, No. 1-96CV01285, 1999 U.S. Dist. LEXIS 20918, at *196 (D.D.C. Dec. 3,

1999) (“At a minimum, those attorneys who were aware of the Hyattsville document

destruction from its inception and yet chose to take no action to ensure timely



                                           98
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 24 of 75 PageID #:22087




notification are guilty, in my view, of violating the Rules of Professional Conduct

which demand candor to the Court and fairness to the plaintiffs and plaintiffs’

counsel.”). The same holds true for the destruction or loss of ESI. Dalila Hoover,

Spoliation Sanctions and How to Avoid Them, AmericanBar.org (June 18, 2020),

https://www.americanbar.org/groups/litigation/committees/pretrial-practice-

discovery/articles/2020/spring2020-spoliation-sanctions-and-how-to-avoid-them (“If

your client has deleted some information or data, be transparent and let the court

and adverse counsel know.”). Indeed, counsel must immediately inform the court

and opposing counsel when they learn that ESI has been destroyed. Cruz v. G-Star

Inc., 17 Civ. 7685, 2019 U.S. Dist. LEXIS 169445, at *40 n.7 (S.D.N.Y. Sep. 30,

2019) (“To be clear, once counsel discovered that relevant information had been

destroyed, disclosure should have been made immediately.”).

      In fact, Leavens specifically testified that he understood that a duty exists to

notify opposing counsel and the Court if evidence has been destroyed. Tr. 937. Why

Leavens failed to notify the Court of the spoliation of some of the GoDaddy emails is

a mystery. Leavens sat on this information for over a year. Tr. 1305. Other than

asserting that the auto-forwarding solution was “mitigation,” he never explained

why he failed to disclose the undisputed spoliation of the GoDaddy emails to the

Court. Tr. 1039. But again, the “mitigation” did not solve the spoliation issue.

Emails were destroyed. Tr. 67, 169. And again, Leavens conducted no investigation

as to any of this. Tr. 942. A failure to comply with ethical obligations to opposing

counsel and the Court does not further a witness’ credibility.



                                          99
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 25 of 75 PageID #:22088




                          vii. Plaintiff Seeks to Add Invited Defamation
                          Defense

      On July 1, 2015, fact discovery closed. Dkt. 116.

      In the fall of 2015, Plaintiff sought to add the additional affirmative defense

of invited defamation in response to Defendants’ defamation counterclaim, which

was based on statements Plaintiff’s representatives allegedly made to Edmiston.

Dkt. 146. At the time Plaintiff moved to add this affirmative defense, despite

having requested email communications on this topic, Plaintiff did not possess the

email communication between Duke and Edmiston, which showed that their

deposition testimony was false, because Defendants failed to timely produce these

relevant and responsive documents. Pl.’s Exs. 22, 83, at ¶¶ 23, 24; Dkt. 294-2, at

199, 215. Defendants objected to the addition of this affirmative defense, relying in

part on Edmiston’s false deposition testimony. Dkt. 151, at 6. In partial reliance on

the former defense counsel’s false representation that Edmiston’s deposition

testimony was accurate and unrebutted, the Court denied Plaintiff’s motion to add

the affirmative defense. Dkt. 154, at 7.

      With the passage of the supplementation date and the close of fact discovery,

the Court held a status to discuss retained expert witnesses. Dkt. 145. The Court

then set a schedule for the completion of expert discovery. Id.

                   f. 2016

                          i. Expert Discovery

      From the fall of 2015 through the spring of 2017, the parties engaged in

expert discovery. This process had its own series of misfires, including one of

                                           100
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 26 of 75 PageID #:22089




Defendants’ experts having to supplement his opinion after he was confronted with

the fact that a critical representation in his report was erroneous, dkt. 181, and

Defendants’ withdrawal of another expert’s report, dkts. 189, 192. So, like many of

the cut-off dates in this case, the expert discovery schedule had to be modified.

       All of this expert discovery occurred without the benefit of Defendants’

complete and correct disclosure of ESI on critical issues concerning experts’

opinions. For example, Plaintiff did not have the withheld online sales document

created by Laurie Duke that contained different and lower online sales figures than

the figures relied upon by Defendants’ market penetration expert.

                     g. 2017

       On January 23, 2017, expert discovery closed. Dkt. 182.

       On March 8, 2017, the undersigned established the briefing schedule on the

issue as to whether Defendants could file a successive motion for summary

judgment. Dkt. 190.

       On August 2, 2017, Judge Kapala allowed Defendants leave to file a second

motion for summary judgment. Dkt. 197. 29

       On October 19, 2017, the Court set a briefing schedule for cross-motions for

summary judgment. Dkt. 208. The cross motions were due on January 18, 2018.

Id.

                     h. 2018


29
  Like most judges, Judge Kapala frowned on successive summary judgment motions. See
generally 11 James Wm. Moore et al., Moore’s Federal Practice § 56.121[1][a] (3d ed. 2019).
But district courts retain discretion to allow them, which Judge Kapala did in this case.
Id.; Dkt. 197.

                                            101
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 27 of 75 PageID #:22090




                          i. Cross-Motions for Summary Judgment

      On January 18, 2018, the parties filed their simultaneous cross-motions for

summary judgment. Dkts. 213, 214, 215, 216.

      Plaintiff’s memorandum in support of its summary judgment motion alleged,

among other things, that Defendants withheld critical email communications

concerning not only the metadata in Defendants’ website but also diversion of

Plaintiff’s customers and disparagement of Plaintiff’s products and business. Dkt.

216, at 33. According to Plaintiff, these actions in conjunction with other actions

established its unclean hands defense. Id.

                          ii. Former Defense Counsel’s Scramble to “Figure It
                          Out”

      After Plaintiff filed this scathing memorandum, the former defense counsel

began to “figure it out.” Tr. 1177, 1181, 1243, 1283 (“They are accusing these guys

of hiding documents.”). Initially, Life contacted Duke and asked him to “re-search”

for relevant and responsive documents. Tr. 260. About 112 documents were found

and produced. Tr. 250, 254; Dkt. 294-2. Thousands of others were not. Tr. 227,

250. Ultimately, Life contacted 4Discovery, which informed him that the search of

the four computers would not have captured the Yahoo! emails stored online. Tr.

1286-87; LS Ex. 11 at 3. Beyond this, how the former defense counsel specifically

came to this conclusion is still a bit of a mystery. Tr. 1285-87. The evidentiary

hearing produced coy, vague testimony, with no witness willing to state exactly who

said what to whom and how the conclusion was reached. And as standard operating




                                         102
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 28 of 75 PageID #:22091




procedure in this case, there was no documentation, contemporaneous or otherwise,

to shed any light on the process.

      On March 19, 2018, in response to Plaintiff’s unclean hands argument

asserting Defendants destroyed and failed to produce ESI, Defendants produced

hundreds of Yahoo! emails (but not Yahoo! chats) and then used some of these

previously unproduced documents in support of their summary judgment motion.

See, e.g., Tr. 1283; Dkt. 233, at 24-25; Dkt. 234-1. To state the painfully obvious, by

producing and using undisclosed ESI, Defendants proved Plaintiff’s point that ESI

had been withheld. As far as the Court knows, this production was done without

apologies. Indeed, despite possessing the documents for 48 hours, the former

defense counsel only produced them to Plaintiff at 8:26 p.m., after Plaintiff had

already filed its response brief. Dkt. 239, Ex. A. And, for the first time, Defendants

also disclosed to the Court and Plaintiff the autodeletion problem (i.e., the

spoliation of ESI). Dkt. 234-2, at 2; Pl.’s Ex. 73, at 2. This disclosure was done

without any fanfare; the disclosure was slipped into a declaration attached to

exhibits responding to Plaintiff’s summary judgment motion. Dkt. 234-2, at 2.

Although the withheld documents Defendants used in the response brief were only

recently produced, long after the Rule 26(e) supplementation date and the fact

discovery cut-off date, Defendants did not flag this or otherwise point this out to the

Court or opposing counsel.

                           iii. What the Former Defense Counsel Don’t “Figure
                           Out”




                                          103
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 29 of 75 PageID #:22092




      And, critically, the former defense counsel failed to “figure it out” with

respect to the GoDaddy emails. Tr. 838, 908, 911, 1296-97, 1404. So, even then,

there was another tranche of ESI that the former defense counsel did not even know

they had failed to produce. The former defense counsel’s failure to even consider, let

alone investigate, whether the GoDaddy account had likewise not been searched is

perplexing and troubling. At that time, the former defense counsel knew the

following:

      Duke used both Yahoo! and GoDaddy. Tr. 763, 926;

      Plaintiff’s main argument of unclean hands was based on Defendants’ failure

      to produce electronic communications. Dkt. 216, at 33; Tr. 1283

      The Yahoo! email account had not been searched and the Yahoo! emails had

      not been produced because the emails were web-based. Dkt. 253-1, at 4; LS

      Ex. 11, at 3;

      Plaintiff was contending that GoDaddy emails had not been produced. Dkt.

      232, at 11 n.1;

      Emails that, according to Duke’s representation, should have been forwarded

      from the GoDaddy account to the Yahoo! account were not forwarded. Tr.

      1390-92; and

      The late-produced emails contained emails from the GoDaddy accounts, in

      addition to the Yahoo! accounts. See, e.g., Dkt. 294-2, at 62.

But not a single one of the former defense counsel working on the case at that time

thought to investigate or even ask about the GoDaddy email account. Despite five



                                         104
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 30 of 75 PageID #:22093




days of evidentiary hearings, they never explained why they did not “figure it out;”

it just never occurred to them. Tr. 838, 908, 911, 1296-97, 1404.

      Of course, the former defense counsel would have been able to “figure it out”

had Duke simply told them that the GoDaddy emails had not been searched either,

which Duke clearly knew. Tr. 281-82. By the spring of 2018, Duke knew that the

former defense counsel did not know the distinction between emails stored locally

on the hard drives and emails stored in the cloud online. Tr. 249. Instead of

informing the former defense counsel that the GoDaddy emails had not been

subjected to the search terms, he failed to disclose that information to them for

years. Tr. 281-82, 1328-30 (“Mr. Shonder is talking to Mr. Duke at the little table in

my office. And we learn about the GoDaddy . . . that the corporate emails were not

on the hard drives, but they were in the cloud, too, at GoDaddy.”), 1402-03 (“[W]e

were having a discussion about your Bryan Scott Kos . . . and he said or he revealed

to me that there were the corporate emails had been housed on GoDaddy and had

not been part of the – they weren’t stored on the computer, and therefore were not

searched, okay?”), 1410-11 (“Well, I think Plaintiff had attached some documents to

their sanctions brief, and so we were talking about those e-mails, and Mr. Duke just

said, well, he has got another account that is GoDaddy and that also wasn’t subject

to the search or words to that effect.”). If Duke’s admissions and plain statements

to Shonder and Stamatis are not enough direct evidence on this point, there’s plenty

of circumstantial evidence establishing that Duke knew the GoDaddy accounts had




                                         105
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 31 of 75 PageID #:22094




not been searched and failed to disclose this. At that time, Duke knew the

following:

      He used both Yahoo! and GoDaddy email accounts for 21 Century Smoking

      Inc.’s business. Tr. 68, 89-90;

      Plaintiff was seeking emails related to the claims in the lawsuit. Tr. 139,

      222-24, 229-30, 614;

      Yahoo! emails had not been searched and produced because they were web-

      based, which Duke knew by the spring of 2018. Tr. 298-99, 545;

      Duke knew GoDaddy emails were also web-based. Tr. 129-31;

      The ESI vendor would need Duke’s log-in and password information, which

      he had not provided, to access the GoDaddy accounts. LS Ex. 1 at 143; and

      The former defense counsel did not have all the relevant GoDaddy emails.

      Tr. 1328-30, 1402-03, 1410-11.

      On this important issue of the failure to realize that the GoDaddy emails had

not been searched because they were web-based just like the Yahoo! emails, a

reasonable inference is that some of the former defense counsel were too obtuse,

uninterested, or careless to ask the question, and Duke was too coy, veiled, or

duplicitous to volunteer the information.

      Adding to the calamity, for some inexplicable reason, the former defense

counsel also still failed to “figure it out” with respect to the Yahoo! chats. Dkt. 267,

at 57-58. Those had not been preserved, searched, and produced either.

                           iv. Responses to Summary Judgment Motions and
                           ESI Issues Emerge

                                          106
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 32 of 75 PageID #:22095




       On March 19, 2018, Plaintiff contemporaneously filed its response in

opposition to Defendants’ motion for partial summary judgment. Dkt. 232. In the

filing, Plaintiff continued to assert that Defendants engaged in litigation

misconduct that supported its unclean hands defense. Dkt. 232, at 14, 24, 27. With

premonition of larger ESI problems, Plaintiff also noted that there was a lack of

email responses to customer confusion complaints. Dkt. 232, at 11 n.1. 30 Because

the briefing schedule established simultaneous filings, at the time it filed its

response, Plaintiff was still in the dark about a number of ESI matters. For

example, Plaintiff had not yet received the newly produced 112 pages of emails.

Dkt. 239, Ex. A; Dkt. 294-2. Moreover, Plaintiff was unaware of Defendants’

forthcoming ESI document dump of thousands of pages of responsive documents,

the extent of the Yahoo! email withholding, the failure to preserve Yahoo! chats,

and the GoDaddy email autodeletion. And Plaintiff certainly did not know that

there were two GoDaddy email accounts that had not even been searched.

       After receiving the 112 pages of responsive documents and learning of the

autodeletion problem for the first time, on April 6, 2018, Plaintiff sought to amend

its summary judgment filings. Dkt. 239. Unsurprisingly, Plaintiff argued that the



30
   This footnote should have been a huge tip-off to the former defense counsel that there
were production or spoliation issues with respect to the Duke’s GoDaddy accounts. The
allegation, which turned out to be true, is evidence that the GoDaddy emails were not all
forwarded to the Yahoo! account. As noted above, Duke’s GoDaddy emails autodeleted for
years during the pendency of this litigation. Unfortunately, the former defense counsel
ignored this warning, failed to confront Duke, or investigate the issue at that time, and did
not take this allegation seriously. As discussed below, they did not learn of the failure to
produce responsive GoDaddy emails until they blindly stumbled across it over a year later,
causing their withdrawal from this case.

                                             107
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 33 of 75 PageID #:22096




tardy disclosure of the documents prejudiced it, evidenced its repeated concerns and

allegations that Defendants had failed “to properly preserve and produce all

relevant documents” sought by Plaintiff, and “fully support[ed] a finding of ‘unclean

hands.’” Dkt. 239, at 2-3. Plaintiff reasonably requested that it be granted leave to

amend its summary judgment filings to address these recently produced documents

that were required to be produced years earlier. Dkt. 239, at 5.

                           v. Court Attempts to Understand ESI Problems

      Two weeks later, on April 17, 2018, the Court held a status hearing on the

Plaintiff’s motion to amend the summary judgment filings. Dkt. 249. At the

hearing, Plaintiff highlighted that it had serious concerns about the recently

disclosed ESI issues and argued that it had been prejudiced because it relied on the

discovery responses in formulating its litigation strategy. Dkt. 249, at 17. After

being forced to admit that the 112 pages of recently produced documents were

responsive to Plaintiff’s discovery requests, Defendants repeatedly requested time

to “go back and figure it all out.” Dkt. 249, at 8, 9, 22. The Court had its own

concerns. Initially, the Court repeatedly raised the issue of a written litigation

hold. Id. at 11, 12. This was not the first time the Court drew the former defense

counsel’s attention to the need to have a proper written litigation hold. Dkt. 367, at

6. Then the Court asked the following very direct and precise question and received

the following direct answer: “THE COURT: Were you relying upon those

documents [i.e., the recently produced 112 pages] in any way . . . in your filings?

MR. STAMATIS: No, your Honor.” Dkt. 249, at 8. This was untrue. Defendants



                                          108
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 34 of 75 PageID #:22097




did rely on those documents. Tr. 1283; Dkt. 233, at 24-25; Dkt. 234-1. Additionally,

the Court specifically asked if data had been lost. Dkt. 249, at 12. Stamatis

responded, “Not to our knowledge, your Honor.” Id. But there is no dispute that

data had been lost, specifically certain GoDaddy emails and Yahoo! chats, at the

least. Finally, the Court fired a series of warning shots. After allowing Defendants

time to investigate and file a response, the Court stated the response “better be

really good and supported by an affidavit.” Id. at 23. The Court further predicted

where these ESI issues were going: “I see this whole thing blowing up, and then we

jump down the ESI rabbit hole, and it is going to be a problem, and there will be

sanctions motions and motions to exclude, motions for adverse instructions.” Id. In

conclusion, the Court gave its final warning to the former defense counsel: “I would

spend a lot of time talking to Mr. Duke about what happened with the ESI. Maybe

there is no ‘there’ there, but that’s a problem currently, as it is currently framed.”

Id. at 25-26.

                           vi. Defendants Identify 15,000 Pages of Responsive
                           Documents Not Produced

      In May of 2018, the former defense counsel reactivated the contract with

4Discovery, the e-discovery vendor, to search Duke’s Yahoo! account. Tr. 1451.

Only then did 4Discovery finally perform the search of Duke’s Yahoo! email account.

Tr. 1452, 1455. 4Discovery was provided with Duke’s log-in and password

information and searched the Yahoo! email account with the search terms, resulting

in another hit report identifying the documents. Tr. 1452-53. This ESI was stored

in the cloud, as Yahoo! is a web-based email system. Tr. 1452. Thousands of

                                          109
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 35 of 75 PageID #:22098




documents were identified on this hit report. Pl.’s Ex. 91. (There may have been

fewer documents, but there were over one thousand pages of responsive documents

that should have been produced in a best-case scenario for Defendants. Dkt. 370, at

3-5. Plaintiff represented that it received about 15,000 pages. Tr. 912.)

      At this time, 4Discovery was not instructed to search for Yahoo! chats. Tr.

1455. No instruction was given to 4Discovery to search this function even though,

by then, the former defense counsel knew that Duke communicated with Saraswat

by Yahoo! chat and that Plaintiff had requested those documents. Tr. 783-84; Dkt.

126; Dkt. 132. In fact, a cut-and-pasted email of a Yahoo! chat between Duke and

Saraswat about SEO was produced by the former defense counsel in March of 2018.

Tr. 924; Dkt. 294-2, at 171; Defs.’ Ex. 64. In litigation, this document is called a

“hot doc.” As discussed in detail previously, this ESI substantially undermined

Duke’s and Saraswat’s credibility by proving their prior sworn statements to be

false on multiple levels. And this ESI bolstered Plaintiff’s unclean hands assertion,

by proving that the person inserting metatags into 21 Century Smoking’s website

expressed how she would continue to attempt to increase the SEO.

      After 4Discovery conducted its search, on May 14, 2018, Defendants filed

their response in opposition to Plaintiff’s motion to amend its summary judgment

filings. Dkt. 253. The filing was supported by declarations of Life and Leavens but

not Duke, which had to be an intentional but very strange decision. Likewise, the

document was certainly not reviewed by Duke before it was filed because it is larded

with assertions that Duke now claims are false. The filing is troublesome,



                                          110
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 36 of 75 PageID #:22099




containing a dismissive attitude, misrepresentations of fact, and meritless legal

arguments. Initially, the theme of the document was “There’s-nothing-to-see-here.”

This was the theme despite their admission that 4Discovery’s recent search for

responsive ESI had identified four banker’s boxes of previously undisclosed and

responsive documents. Id. at 9. Next, the filing also misrepresented that Liberman

reviewed Duke’s email systems with Leavens. Id. at 3. Liberman testified she was

not present when this occurred. Tr. 1126. The filing also represented that both

GoDaddy accounts auto-forwarded to the Yahoo! account. Dkt. 253, at 3-4, 12, 14.

That is untrue. Tr. 173, 634, 938-39. Finally, the response made several legally

meritless arguments. For example, the response asserted that the failure to disable

the autodeletion functions was reasonable. Dkt. 253, at 13-14. Further, the

response asserted that sanctions were not warranted because there was no bad

faith, ignoring that only negligence is required to impose sanctions under Rule

37(b), (c). Dkt. 253, at 9; e360 Insight, Inc. v. Spamhaus Project, 658 F.3d 637, 642-

43 (7th Cir. 2011). Additionally, the response completely ignored that the 112 pages

were documents that the Court had ordered Defendants to produce by June 15,

2015, which meant that Rule 37(d) was violated. Moreover, the response repeatedly

attempted to cast blame on 4Discovery for Defendants’ and the former defense

counsel’s errors. Dkt. 253, at 6, 8. Strangely, after attempting to blame 4Discovery,

Defendants represented that they had retained 4Discovery again to search the

Yahoo! email account. Id. at 9. Hiring a contractor to do important ESI searching

after accusing it of incompetence is very odd.



                                         111
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 37 of 75 PageID #:22100




                           vii. Court’s Warning Shots and Attempts to Resolve
                           ESI Problems

       On May 17, 2018, the Court held another status hearing on the ESI issues.

Dkt. 256. At the hearing, the former defense counsel stated that they “took a hard

look to get to the bottom of what happened.” Id. at 5. Of course, as is now

abundantly clear, the look was not hard and the bottom was not reached. They

suggested that all the documents 4Discovery identified should be produced and then

the parties should discuss next steps. Id. at 7. Unsurprisingly, Plaintiff was

skeptical of this suggestion, noting that now thousands of additional documents

were going to be produced long after discovery was closed. Importantly, Plaintiff

once again emphasized that it had been prejudiced because its litigations strategy

had been developed on the discovery that had been produced. Id. at 13. During the

status, Leavens admitted that the ESI process was “just informed by [his] own

personal experience in emails being maintained on the computer.” Id. at 14.

       The Court then struck without prejudice all the summary judgment filings

while the ESI issues were resolved. Id. at 30. The Court then continued to hammer

on the issue of the lack of litigation hold letters. Id. at 19. In exasperation, the

Court fired yet another warning shot and explained the state of the law relating to

ESI:

       [I]t is not 2004 anymore, it is not even 2009. It is not 2004 with Zubalake

       [sic]. We are at 2018 . . . The Rules of Professional Conduct require counsel

       to be reasonably competent in ESI and in electronic information. I’m baffled




                                          112
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 38 of 75 PageID #:22101




       as to what I’m being told, how it occurred, because it doesn’t make a whole lot

       of sense to me, but I don’t have all the facts again.

                                        *         *   *

       Rule 37(e) was amended and amended in large part to streamline the process

       and to focus on the key issues relating to ESI so that the ESI tail does not

       wag the litigation dog . . .

Id. at 16.

The Court then required all the ESI be produced in native format and that because

hard copies existed already, those be provided as well. Id. at 21. Following this

Court’s “no harm, no foul” ESI mantra, the Court then gave Plaintiff a reasonable

time to review this ESI to determine if there was anything of value in the

production. Id. at 24. In striking all the filings, the Court concluded by stating,

“You have a mess before Judge Kapala. The mess is probably going to get worse

before it gets better. We have to figure out the ESI issues, okay?” Id. at 30.

       On August 14, 2018, the Court held a hearing on discovery matters, after

Defendants had produced another 15,000 pages of documents to Plaintiff long after

the close of discovery. Dkt. 266. The Court wanted to know if the documents were

relevant and important. Dkt. 267, at 17.

       In detail, Plaintiff highlighted four keys from the recently produced ESI.

First, Plaintiff addressed the withheld ESI going to the defamation counterclaim.

Specifically, Plaintiff noted the discrepancies between Duke’s and Edmiston’s

deposition testimony and what the documents established. Further, Plaintiff



                                            113
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 39 of 75 PageID #:22102




established that a video recording showed that no defamatory statements were

made during the conversation that was the basis of the claim. (One of the former

defense counsel later admitted as much. Tr. 973.) Plaintiff also emphasized that it

would have been able to not only impeach the witnesses in their depositions but also

establish an invited defamation affirmative defense. Dkt. 267, at 19-24. Even one

of the former defense counsel admitted that the withheld emails were impeaching.

Id. at 50. Second, Plaintiff highlighted the ESI communications between Duke and

Saraswat. This ESI contained the September 13, 2010, communication that

contradicted Duke’s prior sworn testimony as to when Saraswat stopped working

for him. Id. at 24-33. Third, Plaintiff emphasized that the ESI showed that online

sales were different than had been previously represented and different than

Defendants’ market penetration expert assumed. According to this recently

produced ESI, online sales were decreasing, not increasing. Id. at 33-36. Fourth,

Plaintiff addressed the “autodeletion problem” and “auto-forwarding solution.” As

an example, Plaintiff used the Debra Wood email exchange to show the flaws in

Defendants’ explanation. Id. at 37-44.

      In response, Defendants asserted that none of these examples were “the

smoking gun.” Id. at 47. Defendants took that position even though they admitted

that some of the ESI was “really good impeaching material.” Id. at 50. As to the

“autodeletion problem” and “auto-forwarding solution,” Stamatis stated the

following: “When we talked to Mr. Duke, Mr. Duke was clear: At that time, these

emails were forwarding. That’s how he had it set up.” Id. at 58. Duke adamantly



                                         114
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 40 of 75 PageID #:22103




denied ever telling Stamatis this. Tr. 1536. Obviously, both cannot be truthful

statements. And even though all the issues arose from Defendants’ own documents

that were purportedly reviewed by the former defense counsel, Defendants

requested more time to investigate the issues raised. Id. at 58. As shown later, the

“investigation” was simply to speak with Duke about these problems and then just

continue to accept all his representations at face value. Tr. 1309-10, 1357 (“I took it

[Duke’s representations] as face value, and we moved on from there.”). They did so

despite their skepticism about Duke’s representations. Tr. 859.

                          viii. More ESI Concerns Emerge: Yahoo! Chat and
                          Self-Collection

      Two other important issues emerged at this hearing. First, Leavens revealed

that Defendants were engaged in self-collection of ESI. Dkt. 267, at 29. Adding to

that revelation, the former defense counsel acknowledged that they were not

monitoring or reviewing Defendants’ self-collection. Dkt. 267, at 30 (“THE COURT:

My question was did anybody follow up, do a re-search – re-search – of the computer

to make sure that Mr. Duke’s personal search, a party-to-the-lawsuit’s search, of his

ESI was complete and accurate? MR. LEAVENS: There was not a search of his

Yahoo! account by the ESI provider, we have acknowledged that, and that was

something that was our error for not including. And as far as following up and

doing a search ourselves, his attorneys, of his Yahoo! account, I don’t recall whether

we did that or not. I’m sorry, your Honor.”). In response to hearing this, the Court

fired another warning shot: “I guess one of the lessons, one of the takeaways is

don’t have your client who is a party do the document search.” Id. at 65. This

                                         115
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 41 of 75 PageID #:22104




warning shot, like all the Court’s warning shots in this case to Defendants, went

unheeded. Second, and relatedly, the Court questioned the former defense counsel

about the search conducted of the Yahoo! account. Specifically, the Court asked the

former defense counsel if they understood that emails and chats were different

communication methods. Id. at 31-33. The former defense counsel assumed that

they were the same so that 4Discovery’s search of the Yahoo! email would also

capture the chats. Id. at 32. This assumption was wrong. Tr. 1436, 1498. In front

of the former defense counsel, the Court went online from its own computer in the

courtroom to the Yahoo! home page to show the former defense counsel that Yahoo!

email and Yahoo! chat were different and ordered them to determine if both were

searched. Id. at 57-58.

      At the end of the August 14, 2018, hearing, the Court allowed Plaintiff the

opportunity to refile or supplement its motion for sanctions. The Court also set a

briefing schedule on the motion. Id. at 61-62.

                          ix. Defendants and Former Defense Counsel Finally
                          Investigate Yahoo! Chat

      After the Court raised the issue about the Yahoo! chats still not being

searched, on September 13, 2018, Defendants filed a status report with the Court.

Dkt. 268. This status report made two important points. First, the status report

confirmed that the Yahoo! chats had not, in fact, been searched, as the Court feared.

Id. at 2. Second, the status report represented that the Yahoo! chats could be

searched and responsive chats would be produced. Id.




                                        116
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 42 of 75 PageID #:22105




      In September of 2018, five months after 4Discovery was contracted to search

for Yahoo! emails, and after the Court had disabused the former defense counsel of

their erroneous assumption that Yahoo! email and chat were the same, 4Discovery

finally searched for Duke’s Yahoo! chats. Tr. 1455-57. (This would have been the

second time the former defense counsel used 4Discovery to obtain ESI despite

previously accusing it of incompetence. Again, that is strange.) Yahoo! chats are

also stored in the cloud. Tr. 1457. Yahoo! chats are easy to obtain and doing so is

basic work for an e-discovery vendor. Id. But 4Discovery was unable to locate any

Yahoo! chats; none were found. Tr. 1458. And remember, it is undisputed that

Duke communicated with Saraswat about metatags and SEO via Yahoo! chat. See,

e.g., Dkt. 294-2, at 171. If Yahoo! chat were used and then a search for those chats

was performed but none were found, then the reasonable inference is that those

chats were deleted. Tr. 1499-1500. Not surprisingly, Duke claimed he never

deleted any chats. Tr. 1519.

      On October 10, 2018, despite previously informing the Court that the Yahoo!

chats could be searched and would be produced, Defendants informed the Court

that 4Discovery could not recover the Yahoo! chats. Dkt. 273. The Court responded

that this development was troubling and disturbing, noting that it would not

“instruct counsel how to preserve evidence.” Dkt. 274.

                          x. GoDaddy Accounts Remain Unsearched

      Importantly, even at this late date, 4Discovery was never asked to search

Duke’s GoDaddy account. Tr. 1459. The search of the GoDaddy account did not



                                         117
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 43 of 75 PageID #:22106




occur until August of 2019 by a different vendor on the eve of the evidentiary

hearing after the Court demanded a report on the status of the search of the

account. Dkt. 318, at 6, 10; Dkt. 318-1, at 14-15. A custodian interview was not

performed until that time as well. Tr. 100-01.

                            xi. San Diego Meeting

       In the fall of 2018, 31 after the discovery of the failure to produce thousands of

pages of responsive documents, a meeting occurred in San Diego between the

former defense counsel and Duke, along with one of Duke’s current defense counsel.

Tr. 855. The meeting lasted at least two hours. Tr. 857, 1326. Leavens even flew

to San Diego for this meeting. Tr. 1019. Although the testimony on this point was

somewhat vague, the purpose of the meeting was to address discovery problems and

get answers to questions relating to the ESI blunders. Tr. 854-55, 1177. The

Yahoo! email fiasco was one “bomb,” but there were other “bombs” too. Tr. 1178. 32



31
   The Court pauses to discuss the lack of the ability by any witness to nail down the date of
this meeting because it is emblematic of a larger issue in this case. Allegedly, the meeting
occurred in either September or November of 2018. Tr. 297, 854. Based on the chronology
of the case, the most reasonable inference is that this meeting occurred in September. The
fact that nobody could pin down a date for this meeting shows how cavalierly Duke and the
former defense counsel have taken these issues. Nobody even bothered to look at flight
itineraries or checked their phone or time records to determine when this important
meeting occurred. Indeed, minimally descriptive and professional billing records would
have contained this information. A simple “investigation” consisting of popping open a
calendar would have only taken a few minutes. This minimal effort by Duke or any of the
former defense counsel would have uncovered the date and time of this meeting. Their
alleged inability to recall the date of the meeting also created credibility problems for all
the witnesses, especially relating to their recollection of dates. In fact, Duke’s erroneous
recall of critical dates was troublesome. Duke was described as a “digital pack rat.” Tr.
584. A “digital pack rat” would have all the electronic data he needed to review to identify
dates.
32
   “Bomb” and “bombs” were terms used by one of the former defense counsel. Tr. 1178. The
Court agrees with that description.

                                            118
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 44 of 75 PageID #:22107




Despite the participation of Duke and five attorneys in this meeting, the testimony

about what occurred was vague and muddled. The witnesses’ recollections about

the meeting were hazy and contradictory including on the topics of whether counsel

sought to withdraw or whether Duke’s credibility was questioned. Tr. 296, 859,

1184, 1328 (withdraw issue), 303-04, 857, 1007, 1327-28 (Duke’s credibility issue).

All the witnesses’ fuzzy memory about this meeting is stunning. Tellingly and

strangely, nobody recalled the “autodeletion problem” and the concomitant “auto-

forwarding solution” being discussed at this meeting. Tr. 1311. Allegedly and

unbelievably, no conclusions were reached as to what occurred or how it happened.

Tr. 1181 (“So I don’t recall having conversations about any conclusions.”). Per

standard operation procedure for this case, nobody took notes and no document was

created memorializing what occurred at this meeting. Tr. 1184-85, 1400. Certainly,

no written action plan to investigate, remedy, and prevent ESI problems was

created. According to Leavens, Duke assured the former defense counsel that there

would be no more surprises. Tr. 908. Despite everything that had occurred up to

that point—including the concerns about Duke’s credibility, Tr. 854-56—the former

defense counsel just took these assurances at face value and moved on. Tr. 1357 (“I

took it [Duke’s representations] as face value, and we moved on from there.”). And

they did so even though not all of them accepted Duke’s explanations. Tr. 859.

                          xii. Defendants and Former Defense Counsel’s
                          Failed Escape from ESI Blunders: The Motion to
                          Dismiss the Defamation Counterclaim




                                        119
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 45 of 75 PageID #:22108




       Although no witness testified to this, based on the evidence and the

reasonable inferences drawn from that evidence, the Court finds that as a result of

the San Diego meeting, Defendants and the former defense counsel engaged in a

half-cocked scheme to extricate themselves from the sanctions corner. Instead of

addressing the ESI spoliation issue head on, they tried to procedurally outmaneuver

Plaintiff.

       On October 15, 2018, in what can only be reasonably interpreted as an

attempt to avoid sanctions relating to the undisclosed ESI going to the defamation

counterclaim, Defendants attempted to drop that claim. Dkt. 275. As noted

throughout this order, this counterclaim was the subject of substantial litigation,

including the motion to amend the affirmative defenses to add the invited

defamation affirmative defense. Dkt. 146. Plaintiff opposed the motion. Dkt. 279.

Defendants strangely still contended there was merit to the claim. Dkt. 280, at 2.

According to Defendants, they were willing to let this claim go “to simplify matters

before the Court” and “in the interest of streamlining the case.” Id. This posturing

was too much to take. Defendants also took the opportunity to minimize Plaintiff’s

assertions of Defendants’ ESI failures and to argue that Plaintiff was blowing

everything out of proportion. Id. at 10. Defendants were wrong when they took

that position then. And even as the additional ESI failures have come to light,

Stamatis still takes that position. That position is even more erroneous now. The

Court denied the motion because, in part, Defendants claimed that at that time

they were still willing to proceed with the counterclaim. Had Defendants simply



                                         120
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 46 of 75 PageID #:22109




stated that they were willing to forego the claim and not pursue it, the Court would

have likely granted a Rule 41(b) motion or sua sponte dismissed the counterclaim.

Dkt. 292, at 6 n.7. Indeed, the Court explained this at the status hearing before

ruling on the motion. Dkt. 293, at 31-33. There are two important aspects of this

Court’s ruling on the motion to dismiss the defamation counterclaim. First, no

attorneys’ fees are being awarded to Plaintiff for work related to this motion.

Second, Defendants did not file any objections to the district judge on this ruling,

the reasonable inference being that any objection would have been overruled.

Consequently, this ruling cannot now be appealed. Fed. R. Civ. P. 72; 28 U.S.C. §

636.

                    i. 2019

                           i. Sanctions Motion Schedule

       On January 29, 2019, the Court held yet another status to attempt to “get to

the bottom” of the ESI issues. Dkts. 290, 293. At the hearing, Plaintiff explained

how Defendants’ ESI failures had prejudiced it. Dkt. 293, at 5, 7. According to

Plaintiff, its entire litigation strategy had been affected, including expert discovery.

Id. at 5. Plaintiff also asserted that its examinations of witnesses at depositions

were hindered by Defendants’ failure to preserve and produce the ESI. Id. at 7. In

mixing metaphors, Defendants responded that Plaintiff was on “a fishing expedition

for a smoking gun.” Id. at 14. The Court confirmed that the ESI issues went

beyond Rule 37(e) and that a dismissal on the counterclaim would not resolve all of

the ESI issues. Id. at 16-18. Because the parties agreed that the issues should be



                                          121
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 47 of 75 PageID #:22110




briefed and followed with an evidentiary hearing if necessary, the Court entered a

lengthy briefing schedule, allowing the parties to file 75-page memoranda. Id. at

25-27.

         On March 25, 2019, Plaintiff filed a 75-page memorandum in support of its

motion for sanctions. Dkt. 294. The memorandum asserted that sanctions should

be imposed under numerous bases, including the Court’s inherent authority and an

arsenal of rules, such as Rule 26(g), Rule 37(a),(b),(c) and (e) and Rule 56(h) as well

as 28 U.S.C. § 1927. Dkt. 294, at 60, 63, 66, 79, 81. As remedies for the alleged

violations, Plaintiff sought evidentiary sanctions, attorneys’ fees and dismissal of

Defendants’ counterclaims, and entry of default on Plaintiff’s complaint. Dkt. 294

at 83.

         In May of 2019, Judge Kapala retired as district judge, and Judge Thomas M.

Durkin was assigned as the district judge on the case. Dkt. 297.

                            ii. Former Defense Counsel Finally “Figure It Out”
                            About GoDaddy Accounts Because Duke Finally
                            Tells Them

         On May 29, 2019, just a few days before the response brief was due to

Plaintiff’s 75-page memorandum, Duke met with Shonder and Stamatis in

Stamatis’ office. TR. 1328-29, 1400-01. During a discussion about emails, Duke

told Shonder that he has “another account that is GoDaddy and that also wasn’t

subject to the search.” Tr. 282, 528-30, 1410-11. According to Shonder, Duke said,

“Well, I have his emails, too. Those also were on the cloud.” Tr. 1401. Duke then

told Shonder that because the GoDaddy emails were stored in the cloud and not on



                                          122
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 48 of 75 PageID #:22111




the computers they had not been searched. Tr. 281-82, 1401-02. This was how the

former defense counsel learned that the GoDaddy emails had not been searched.

Tr. 1332. When Shonder heard this information, he was “crestfallen” and the blood

rushed out of his head. Tr. 1402. Shonder stated “Okay, well, we have got a big

problem now, and we have got to address it.” Tr. 1402. Shonder told Duke “Well,

this is big. We are going to have to tell the court about it.” Tr. 1403. When

Stamatis heard Duke provide this information, he said that it was “Groundhog’s

Day all over again.” Tr. 1357. He then said, “You have got to be kidding me.” Tr.

1357. Stamatis also said, “I need to let everyone know.” Tr. 284. Both Shonder and

Stamatis were shocked and surprised. Tr. 684.

      Two days later, on May 31, 2019, Peter Stamatis and Steven Shonder moved

to withdraw from representing Defendants. Dkt. 300. Fast on the heels of that

motion was Thomas Leavens and Peter Strand’s motion to withdraw. Dkt. 303. 33 A

few days later, Travis Life and Heather Liberman moved to withdraw as well.

Dkts. 305, 307. In typical fashion, like most motions to withdraw as counsel, the

motions were scant on details other than referencing an “irrevocably impaired”

relationship and a conflict of interest relating to the recent discovery of yet more

potentially relevant and undisclosed ESI. But because of the history of the case and

the timing of these motions, it was fairly obvious that these were “noisy withdraws.”

Fort v. Colvin, No. 15 CV 50189, 2016 U.S. Dist. LEXIS 177011, at *2-3 (N.D. Ill.

Dec. 22, 2016). Plaintiff takes the position that these noisy withdraws allow the


 Peter Strand filed an appearance in this case but had no substantive involvement. He is
33

not the subject of either the sanctions motion or this order.

                                          123
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 49 of 75 PageID #:22112




Court to reasonably infer that the former defense counsel believed that Duke was

untrustworthy. Dkt. 381, at 6. Along with the motions to withdraw, a motion to

stay the response to the motion for sanctions was filed. Dkt. 298.

      On June 4, 2019, the Court granted the motion to stay the response and the

various motions to withdraw. Dkt. 313. During this hearing, former defense

counsel gave a convoluted explanation of how they learned of the failure to produce

the GoDaddy emails. But they did say that they were still operating under the

belief that all the GoDaddy emails were on the four hard drives. Dkt. 315, at 6-7.

Stamatis continued to push his position that Defendants had an excellent case on

the merits and that Plaintiff was fighting over the ESI issue to avoid the merits. Id.

at 8. But, in a moment of candor, Stamatis confessed that he “would be hard

pressed to say there shouldn’t be sanctions on this.” Id. at 9. Upon reflection and

representation, he has apparently changed his mind on this point. The Court

required a status report regarding the GoDaddy emails by August 13, 2019, and set

a status hearing for August 20, 2019. Dkt. 313. The Court also noted that it

intended to discuss with a possible resolution to the case. Id. at 3.

                           iii. New Defense Counsel Appear and Court
                           Attempts to Resolve the Case

      On August 8, 2019, new counsel for Defendants appeared. Dkts. 316, 317.

      The August 13, 2019, status report essentially described the beginnings of a

proper custodian interview. Dkt. 318. This was the first and only time a custodian

interview was performed in this 2012 case in which fact discovery closed on July 1,




                                          124
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 50 of 75 PageID #:22113




2015. Tr. 100-01, 243. It also turns out that there were more sources of ESI that

had not been searched. Tr. 243; Dkt. 318.

      On August 20, 2019, the Court held a hearing to review the status report and

to discuss the possibility of resolving the case. Again, unfortunately and obviously,

the case did not settle. Dkt. 320.

      On September 30, 2019, the Court scheduled the dates for the evidentiary

hearing. Dkt. 328.

      On October 1, 2019, counsel appeared for the former defense counsel. Dkts.

331, 332, 333.

      On October 18, 2019, counsel for Stamatis moved to allow the former defense

counsel to be present and participate during the evidentiary hearing. Dkt. 339.

That motion was joined by the other former defense counsel. Dkt. 342. The Court

granted those motions. Tr. 6.

      On October 24, 2019, Defendants finally filed their response to Plaintiff’s

renewed motion for sanctions. Dkt. 347. Despite Plaintiff’s reliance on a slew of

bases for sanctions, this response focused solely on Federal Rule of Civil Procedure

37(e). Id. at 4-6, 32-35.

                            iv. Evidentiary Hearing Held

      From October 28, 2019, through November 19, 2019, the Court held five days

of evidentiary hearings. Dkts. 350, 353, 359, 362, 363.

      On November 20, 2019, the Court gave all the participants of the evidentiary

hearing the opportunity to file post-hearing briefs. Dkt. 363. The Court once again



                                         125
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 51 of 75 PageID #:22114




gave the parties the opportunity to participate in a settlement conference. Id. But

the parties eschewed that opportunity. Dkt. 366.

                              v. Post-Hearing Briefs Filed

       On January 27, 2020, the parties filed their post-hearing briefs. Dkts. 378,

379, 380, 381, 382, 383.

                                   (a) Plaintiff’s Brief

       Plaintiff’s post-hearing brief, factually, focused on the following matters: (a)

the credibility of the witnesses, including Duke’s alleged perjury; (b) the late

disclosure of ESI, including the emails and videos related to the defamation

counterclaim, the Saraswat documents, and the online sales data document, Dkt.

381, at 8-11; (c) the loss of ESI, including the GoDaddy emails and Yahoo! chats, id.

at 9-10, 16; and (d) the still unproduced ESI, including the GoDaddy emails, id. at

15. Legally, the brief highlighted Federal Rules of Civil Procedure 26(g) and 37(b),

(d) and (e). Id. at 20, 25.

                                   (b) Defendants’ Brief

       In a well-written and well-organized brief that was persuasive in parts

Defendants addressed all but one of the bases Plaintiff had used to seek sanctions.

Dkt. 382, at 3. This is in contrast to their memorandum in response to the motion

for sanctions that only addressed Rule 37(e). Dkt. 347, at 4-6, 32-35. Defendants

made no mention of Rule 26(g), which allows a court to sanction parties as well as

counsel. Fed. R. Civ. P. 26(g). As to the lost ESI and Rule 37(e), Defendants argued

that there was no intent so the nuclear options could not be used, and that because



                                          126
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 52 of 75 PageID #:22115




there was no prejudice, no other curative measures were necessary. Dkt. 382, at 5-

8. Alternatively, Defendants argued that if prejudice were found, then the matter

should be left for the jury to decide how to consider the evidence relating to the

spoliation. As to possible sanctions under Rule 37(b) because of Defendants’ failure

to comply with this Court’s discovery orders, Defendants argued that they had no

intent. Id. at 17-19. But only negligence, not intent, is required for sanctions under

this rule. e360 Insight, Inc. v. Spamhaus Project, 658 F.3d 637, 642-43 (7th Cir.

2011). Regarding the late produced ESI, Defendants asserted it was harmless

under Rule 37(c). Dkt. 382, at 9-13. Defendants further stated that if the Court

were inclined to impose monetary sanctions, the former defense counsel should pay.

Id. at 26.


                                  (c) Leavens, Strand & Glover Brief

       The Leavens, Strand & Glover attorneys’ brief rightfully recognizes that ESI

should have been produced earlier and that the late production impacted the

litigation. Dkt. 379, at 2. But they asserted that their actions were appropriate and

made in good faith. Understandably, their main argument was that they could

reasonably rely on Duke’s incorrect representations. Legally, the brief primarily

focused on Rule 37(e), id. at 21-25, except for a single line about Rule 26(g), id. at

25. Additionally, good faith is not a defense for a Rule 37(b) violation, which

unquestionably happened. e360 Insight, 658 F.3d at 642-43. But the brief failed to

address many issues. For example, it failed to address their lack of a custodian

interview, their lack of any instructions to disable autodeletion functions, and their


                                          127
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 53 of 75 PageID #:22116




complete reliance on self-collection without any oversight. The brief also neglected

to address that because of their failures thousands of GoDaddy emails have still not

been produced. Dkt. 318. But most importantly, these attorneys failed to address

that solely relying on Duke’s representations was not a reasonable inquiry,

especially after they possessed not only suspicions that he was being less than

candid with them but proof that he was not fully forthright with them. Tr. 854-56,

1071, 1224 (“The information we received was inaccurate.”). Indeed, Leavens

testified that after Duke provided certain explanations, Leavens was “not sure that

[he] acceptable all of them.” Tr. 859. Substantial case law establishes that the

reliance was not reasonable. 34 Courts recognize the common-sense proposition that

attorneys should be skeptical of their clients after they have learned that their

clients have been less than candid and cannot just blindly rely on clients’ say so. A

PDX Pro Co. v. Dish Network Serv., LLC, 311 F.R.D. 642, 657 (D. Colo. 2015);

Bernal v. All Am. Inv. Realty, Inc., 479 F. Supp. 2d 1291, 1327 (S.D. Fla. 2007).

Blindly relying on a client about the identification, preservation, and collection of

ESI is also not reasonable. 35 This filing also did not argue that Life and Liberman

should be spared from sanctions because they were associates working under the



34
   See S. Leasing Partners v. McMullan, 801 F. 2d 783, 788 (5th Cir. 1986) (explaining that
blind reliance on a client is seldom a sufficient inquiry under Rule 11); see also Fin. Inv. Co.
(Bermuda) v. Geberit AG, 165 F.3d 526, 533 (7th Cir. 1998) (taking client’s word was
“wholly inadequate pre-filing investigation” under facts).
35
   HM Elecs., Inc. v. R.F. Techs., Inc., Case No. 12cv2884, 2015 U.S. Dist. LEXIS 104100, at
*40 (S.D. Cal. Aug. 7, 2015); Phoenix Four Inc. v. Strategic Res. Corp., 05 CV 4837, 2006
U.S. Dist. LEXIS 32211, at *17-18 (S.D.N.Y. May 23, 2006); see also Hon. Shira A.
Scheindlin & Daniel J. Capra, Electronic Discovery and Digital Evidence 209 (2009);
Kenneth J. Whithers, Computer-Based Discovery in Federal Civil Litigation, 2000 Fed. Cts.
L. Rev. 2, 3-4 (2000).

                                              128
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 54 of 75 PageID #:22117




direction of a partner. This argument could not be made because it would raise a

conflict in the representation, at least that is the Court’s best guess. Nevertheless,

the Court will make this argument for Liberman and Life and ultimately does not

impose any monetary sanctions on them primarily for that reason. As the senior

partner on the case and as a lead counsel, Leavens had a duty to reasonably

supervise those who had been delegated the e-discovery responsibilities. HM Elecs.,

Inc. v. R.F. Techs., Inc., Case No. 12cv2884, 2015 U.S. Dist. LEXIS 104100, at *58

(S.D. Cal. Aug. 7, 2015); Qualcomm, 2008 U.S. Dist. LEXIS 911, at *54-55. But the

Court is requiring Life and Liberman to attend ESI training. Hopefully, Liberman’s

recollection of this training will be better than her recall of her previous CLE

program. Tr. 1149-50.

                                 (d) Stamatis’ Brief

      The theme of Stamatis’ brief was his limited role in, and particularly his lack

of involvement in, the discovery process. Dkt. 378, at 1-5. On the legal front, the

brief made several technical and valid points. For example, Stamatis signed no

discovery documents so he could not be sanctioned under Rule 26(g). Id. at 23-24.

Additionally, the clear violations of Rule 37(b) occurred before he was involved with

the case. Id. at 14, 22. As a result, Stamatis asserted that only minimal—if any—

sanctions should be imposed. Id. at 13. But, just like Leavens, he was a lead

counsel, so the duty to supervise and monitor the associates rests with him, too.

HM Elecs., Inc., 2015 U.S. Dist. LEXIS 104100, at *58; Qualcomm, 2008 U.S. Dist.

LEXIS 911, at *54-55. Additionally, the brief did not address, among other things,



                                         129
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 55 of 75 PageID #:22118




any of the following: His lack of reasonable follow up when discovery problems

arose; his sole reliance upon representations from Duke, whose credibility was

rightfully questioned, as well as from the other former defense counsel who

similarly blinded relied on Duke’s representations; and the failure to timely produce

GoDaddy emails when a reasonable inquiry would have revealed the fundamental

flaw with the entire production process. Tr. 1290, 1309-10, 1325-26, 1357. The

brief also did not address the continued ESI issues and the need to produce

responsive documents at this late date, which implicates Rule 37(a). Additionally,

the brief did not address the misrepresentations made to the Court that hindered

the fact-finding process as well as the efforts to remedy the ESI failures at an early

stage. It is clear that Stamatis believed that the ESI issue was just distraction,

which may explain why he merely barked orders to the other former defense

counsel, Tr. 1288-89, instead of taking the issues seriously and conducting a

reasonable investigation himself or supervising a reasonable investigation. Tr.

1300, 1357. That was an error in judgment, but not evidence of intent to hide or

destroy ESI.

      Indeed, Stamatis’ position throughout this entire ESI catastrophe is that it is

all a distraction from the substance of Duke’s meritorious trademark claim. But, as

the Court noted throughout this order, that position is flawed for several reasons.

The position is also fundamentally flawed for a much larger reason. The position

fails to address that Defendants’ and the former defense counsel’s actions and

inactions struck at the core of how this Court administers justice by relying on



                                         130
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 56 of 75 PageID #:22119




sworn testimony of witnesses, complete and accurate discovery responses, and

meritorious legal representations by attorneys.

       The following facts have been established. Although they are discussed

elsewhere, these facts bear repeating. Defendants filed a counterclaim alleging

defamation. Dkt. 88. This claim was part of the pleadings and at issue when

Stamatis filed his appearance. The counterclaim was based on statements allegedly

made by Plaintiff’s representative at the Las Vegas trade show. (The Court sets

aside for a moment the extraordinary fact that none of the recordings of the

statements support the allegations.) In discovery, Plaintiff then specifically

requested “[a]ny and all documents which refer or relate to any requests or

instructions given or made to Bill Edmiston . . . with regard to the Global Gaming

Expo in Las Vegas in 2013” and “[a]ny and all documents which refer or relate to

any audio or video recordings of any interactions, conversations, or statements

between Bill Edmiston and any parties or individuals concerning 21ST CENTURY

SMOKE electronic products at the Global Gaming Expo in Las Vegas in 2013.” Pl.’s

Ex. 83 at ¶¶ 23, 24. In responding to these discovery requests, Defendants failed to

produce the email chain between Duke and Edmiston containing the following

colloquy: Duke: “maybe you can record them saying something libelous about me,

lol;” Edmiston: “that sounds fine to me. I will go to there [sic] booth and play dumb

about the two names. Will record. And take pics. :).” Pl.’s Ex. 22. 36 These emails


36
  The Court rejects any assertion that Duke believed this was all a joke. Tr. 343. The
inclusion of “lol” does not require a different result. The interactions between Duke and
Edmiston, as well as between Duke and the former defense counsel, negate this assertion.


                                           131
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 57 of 75 PageID #:22120




were not produced until June 1, 2018, years after the close of fact discovery and

several motions by Plaintiff. Dkt. 116.

      During his own deposition, Duke denied providing Edmiston with any

instruction about recording the interaction. Dkt. 294-2, at 199 (Q: “Did you give

[Edmiston] any direction to record any of the events taking place at the trade

show?” A: “No.”). Stamatis defended Duke at this deposition. Id. at 180. Edmiston

likewise denied receiving any instructions from Defendants to have a conversation

with Plaintiff’s representative. Id. at 215. The withheld emails show that both

Duke and Edmiston falsely testified under oath. And Duke did so in the presence of

Stamatis.

      Plaintiff eventually filed a motion to add the affirmative defense of invited

defamation. Dkt. 146. Invited defamation is an affirmative defense that bars

defamation claims if the publication is procured by the plaintiff. Leyshon v. Diehl

Controls N. Am., Inc., 946 N.E.2d 864, 873 (Ill. App. Ct. 2010). Plaintiff asserted

that this was a meritorious affirmative defense to the defamation counterclaim.

Dkt. 146-1, at 14. Defendants objected to allowing this affirmative defense because,

in part, there was no evidence that Duke instructed Edmiston. Dkt. 151, at 6.

Specifically, the response stated that Edmiston spoke with Plaintiff’s representative




When Duke received the emails with the audio and video recordings, Duke was not
surprised or concerned with Edmiston’s actions. If Duke’s instructions to Edmiston were
all just a big joke, his response would have been something along the lines of “Bill, what
were you doing? I was just joking. I didn’t mean for you to record them.” Nothing remotely
like that was conveyed. Tr. 347; Dkt. 294-2, at 224-31. Of course, the fact that Edmiston
recorded the conversations is strong evidence that the Edmiston did not believe Duke was
joking. Tr. 343.

                                           132
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 58 of 75 PageID #:22121




“on [his] own volition.” Id. The response then quoted Edmiston’s deposition

testimony where he denied any instruction by Defendants. Id. Stamatis signed this

response brief under Federal Rule of Civil Procedure 11. Id. at 13.

      In a thorough order, the Court denied Plaintiff’s motion to add the

affirmative defense. Dkt. 154. The Court denied the motion, in part, because

Edmiston’s deposition testimony that Duke did not instruct him was unrebutted.

Dkt. 154, at 7. Indeed, because of Edmiston’s unrebutted testimony, the Court

stated that the affirmative defense of invited defamation was not strong. Id. So,

the Court’s ruling was based, in part, upon false deposition testimony, withheld

ESI, and erroneous legal representations. The Court’s ruling was infected by the

misconduct.

      In hindsight, with the benefit of the withheld emails, the Court believes its

ruling may have been erroneous. The Court does not possess a way-back machine

but is firmly convinced its decision may have been different had it been provided an

accurate factual record. Cf. United States v. Bagley, 473 U.S. 667, 682 (1985).

Stamatis should recognize that a mere distraction has not occurred when courts

make erroneous decisions based on false testimony, withheld ESI, and counsel’s

misrepresentations. Instead, a miscarriage of justice has occurred.

                                (e) Shonder’s Brief

      Factually, Shonder’s brief focused on his limited involvement with the case,

in particular with discovery, and consequently, no sanctions should be imposed on

him. Dkt. 383, at 11-13. The brief also highlighted that when he learned of the two



                                         133
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 59 of 75 PageID #:22122




major ESI explosions, the first time, he made every effort to produce the documents

and notify the Court, and the second time, he moved to withdraw. Legally,

Shonder’s brief focused on Rule 37(e). Because of his lack of involvement and

supervisory responsibility, the Court finds that Shonder should not be sanctioned in

any way. He does not wear the jacket for any of the ESI problems in this case.

                          vi. Post-Hearing Activity Included Mediation

      In 2020, Duke also filed two post-hearing briefs to reopen the hearing. Dkts.

370, 384. Because of various Court orders relating to COVID that stayed briefing

on motions, those motions were not fully briefed until June 23, 2020. Dkt. 414.

Those motions were taken with the sanctions motion and are ruled on by separate

order. Dkt. 414. They are both denied.

      On September 29, 2020, after the undersigned was sworn in as a district

judge, Judge Durkin was removed from the case, and the undersigned was

reassigned the case as the district judge. Dkt. 417.

      On October 23, 2020, the Court held a status conference that was also

another attempt to convince the parties to discuss settling the case. Dkt. 420. The

Court explained the sanctions it intended to impose but wanted to give the parties

the opportunity to resolve the case before those sanctions were imposed and made

public. The Court explained that it understood the consequences that were about to

befall the parties and the former defense counsel. The Court then gave the parties

time to find a mediator and mediate the case. The parties selected former

Magistrate Judge P. Michael Mahoney as the mediator. Dkt. 428. Despite the



                                         134
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 60 of 75 PageID #:22123




mediation, obviously, the case did not settle. Dkt. 430. At the request of the former

defense counsel, the Court held fire until after January 4, 2021, and then after

another request, until January 19, 2021. Dkts. 431, 432, 436. The case was not

settled by that date. In fact, the parties have eschewed every opportunity to resolve

this case. Consequently, the Court has entered this order.

      C. The E-Discovery Process: Same As It Ever Was

      E-discovery is still discovery. Unquestionably, at times, ESI discovery can be

complex. But complex issues were not at play here. The same basic discovery

principles that worked for the Flintstones still work for the Jetsons. See Brown v.

Tellermate Holdings Ltd., No. 2:11-cv-1122, 2014 U.S. Dist. LEXIS 90123, at *4

(S.D. Ohio July 1, 2014) (“[T]he underlying principles of discovery do not change

just because ESI is involved.”). Indeed, just like in the good old days, ESI document

disclosure and discovery involve five fundamental steps: (1) identification, (2)

preservation, (3) collection, (4) review, and (5) production. The Sedona Principles,

Second Edition: Best Practices Recommendations & Principles for Addressing

Electronic Document Production, 35 (Jonathan M. Redgrave ed., 2007).

             1. Identification of ESI: The Whole Process Starts Here

      For ages, reasonable attorneys have known that the initial client interview is

crucial to litigation success. R. Lawrence Dessem, Pretrial Litigation in a Nutshell

10 (4th ed. 2008). Everything that counsel does during the pretrial process builds

upon the initial client interview. Id. at 9. Counsel must interview the client to

obtain all relevant available information. Mauet, supra note 9, at 29. While



                                         135
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 61 of 75 PageID #:22124




attempting to engender client confidence, counsel should maintain a healthy

skepticism concerning a client’s initial explanation of a case. Dessem, supra, at 17.

The client must be pushed, probed, even cross-examined to test the facts provided to

counsel. Mauet, supra note 9, at 32. Counsel should elicit detailed, specific facts

rather than being content with generalities and conclusions that the client may

initially offer. Dessem, supra, at 17. And counsel should be cognizant of not only

what the client says, but also what the client doesn’t say. Id.; Mauet, supra note 9,

at 31. Reasonable counsel conduct proper and thorough initial client interviews not

simply because it is best practices; rather, these interviews are required by the

Federal Rules of Civil Procedure and the Rules of Professional Conduct. Fed. Rs.

Civ. P. 11, 26(g), 37(e); Model Rules of Prof’l Conduct r. 1.1 cmt. 5 (Am. Bar Ass’n

2020) (“Competent handling of a particular matter includes inquiry into and

analysis of the factual and legal elements of the problem, and use of methods and

procedures meeting the standards of competent practitioners. It also includes

adequate preparation.”); see S. Leasing Partners v. McMullan, 801 F. 2d 783, 788

(5th Cir. 1986) (blind reliance on a client is seldom a sufficient inquiry under Rule

11); see also Fin. Inv. Co. (Bermuda) v. Geberit AG, 165 F.3d 526, 533 (7th Cir. 1998)

(taking client’s word was “wholly inadequate pre-filing investigation” under facts).

Of course, a client interview is not just a one-and-done process; follow up can be just

a critical. Dessem, supra, at 10.

      After 2004 and the Zubulake decisions, counsel who did not understand or

take seriously ESI issues were playing Russian roulette. For sure, each litigation



                                         136
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 62 of 75 PageID #:22125




chamber does not contain a bullet but when one does, the consequences can be

tragic. The Zubulake decisions—culminating with Zubulake V in 2004—were highly

publicized not only in legal publications, 37 but also in mainstream media. 38 In 2004,

Judge Scheindlin issued a warning to counsel:

       Now that the key issues have been addressed and national standards
       are developing, parties and their counsel are fully on notice of their
       responsibility to preserve and produce electronically stored information.
       * * * It is hoped that counsel will heed the guidance provided by these
       resources and will work to ensure that preservation, production and
       spoliation issues are limited, if not eliminated.

Zubulake v. UBS Warburg LLC, 229 F.R.D. 422, 440-41 (S.D.N.Y. 2004) (emphasis

added). The fourth edition of the Manual for Complex Litigation, published in 2004,

highlighted the importance of ESI. The Manual addressed the prevalence of ESI

and the courts’ and the parties’ responsibilities relating to this information. Manual

for Complex Litigation § 11.446, at 77-78 (4th ed. 2004) (“Discovery of Computerized

Data”). Tellingly, the Manual identified the various locations in which ESI might



37 Michael Newman & Shane Crase, Avoiding the Pitfalls of Electronic Discovery in
Employment Litigation, Federal Lawyer 20 (June 2007); Scott A. Carlson & Ronald L.
Lipinski, eDiscovery: A New Approach to Discovery in Federal and State Courts, 95 Ill. B.J.
184 (2007); Todd D. Robichaud, Old Wine in New Bottles: Discovery Disputes and Cost-
Shifting in the Digital Age, 33 The Brief 56 (2004); Ryan A. Horning, Kelly Smith-Haley &
Bradley A. Klein, Electronic Discovery: The New Rules, 20 Chic. Bar. Ass‘n Rec. 51 (Apr.
2006); Jason Krause, Don't Try This at Home, 91 A.B.A. J. 59 (Mar. 2005); Wendy Davis,
The Zubulake Road Show, 91 A.B.A. J. 22 (Feb. 2005); Jonathan M. Redgrave & Erica J.
Bachmann, Ripples on the Shores of Zubulake: Practice Considerations from Recent
Electronic Discovery Decisions, 50 Fed. Law. 31 (2003).
38 Ameet Sachdev, E-Mails Become Trial For Courts, Chi. Trib. (Apr. 10, 2005),

https://www.chicagotribune.com/news/ct-xpm-2005-04-10-0504090326-story.html; Susanne
Craig & Ann Davis, UBS Warburg Is Ordered to Pay For Retrieval of E-Mails in Case, Wall
St. J. (May 19, 2003, 12:01 AM), https://www.wsj.com/articles/SB105329801953669300;
Landon Thomas Jr., A Ruling Makes E-Mail Evidence More Accessible, N.Y. Times (May 17,
2003), https://www.nytimes.com/2003/05/17/business/a-ruling-makes-e-mail-evidence-more-
accessible.html.

                                           137
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 63 of 75 PageID #:22126




be stored, including personal computers as well as information that “can be

accessible via the Internet.” Id. at 78.

      In 2006, the Federal Rules of Civil Procedure were amended to specifically

address ESI concerns. Rule 16(b) was amended to alert the court of the possible

need to address ESI discovery early in the litigation. Fed. R. Civ. P. 16(b) advisory

committee’s note to 2006 amendment. Both Rule 26(a) and Rule 34 were amended

to recognize that a party must disclose ESI. Fed. R. Civ. P. 26(a), 34 advisory

committee’s notes to 2006 amendment. In reality, the rules were catching up with

case law that already held that producing parties were obligated to search

electronic systems for information requested. McPeek v. Ashcroft, 202 F.R.D. 31, 32

(D.D.C. 2001). And Rule 26(f) was amended to direct the parties to discuss ESI

during their discovery-planning conference. Fed. R. Civ. P. 26(f) advisory

committee’s notes to 2006 amendment. The practical purpose of this amendment

was to facilitate early identification of electronic discovery issues to prevent

expensive and time-consuming discovery disputes. Hon. Shira A. Scheindlin &

Daniel J. Capra, Electronic Discovery and Digital Evidence 199 (2009). By 2006, it

was generally understood that attorneys could not “get away with ‘I don’t

understand these computers’ anymore.” Helen W. Gunnarsson, Coming Soon: New

Federal E-Discovery Rules, 94 Ill. B.J. 578, 580 (2006) (quoting Chicago attorney

Todd Flaming).

      In 2007, the Sedona Conference published an annotated version of The

Sedona Principles, Second Edition: Best Practices Recommendations & Principles



                                           138
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 64 of 75 PageID #:22127




for Addressing Electronic Document Production (Jonathan M. Redgrave ed., 2007).

This book was nearly 300 pages packed full of practical, user-friendly information

regarding ESI.

      By 2008, among other entities, the RAND Institute for Civil Justice noted the

obvious, even back then, that virtually all information was available in electronic

form. James N. Dertouzos, RAND Institute for Civil Justice, The Legal and

Economic Implications of E-Discovery: Options for Future Research 1-2 (2008). In

that same year, courts assumed counsel had learned the sophisticated ways to work

with information technology professionals and how to ask them the correct

questions to obtain the information needed. See Alexander v. FBI, 541 F. Supp. 2d

274, 277 (D.D.C. 2008). The obligation of counsel to effectively communicate with

the client about information technology and receive truthful responses was a

commonly discussed topic. See, e.g., Karl R. Wetzel, Communication Between

Counsel and Corporate IT, 17 Bus. L. Today 37, 41 (2007) (“The importance of

communication between the business lawyer and corporate IT cannot be overstated.

The days of contacting in-house counsel or a corporate executive regarding the

discovery mandates of a pending litigation and receiving a number of banker’s boxes

in return are a thing of the past. Business lawyers must now rely upon and trust

the corporate IT representative to assist them in the identification, preservation,

and collection of relevant ESI to comply with the newly amended FRCP and the

obligations set forth by recent case law.”). And courts were reiterating warnings

similar to the warnings announced in Zubulake years earlier. See, e.g., Qualcomm,



                                         139
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 65 of 75 PageID #:22128




2008 U.S. Dist. LEXIS 911, at *71 (“While no none can undo the misconduct in this

case, this process, hopefully, will establish a baseline for other cases. * * * If nothing

else, it will provide a road map to assist counsel and corporate clients in complying

with their ethical and discovery obligations and conducting the requisite ‘reasonable

inquiry.’”).

       By 2009, courts were issuing wake up calls to counsel about electronic

discovery. William A. Gross Constr. Assocs. v. Am. Mfrs. Mut. Ins. Co., 256 F.R.D.

134, 134 (S.D.N.Y. 2009). In addition to The Sedona Principles, other excellent ESI

treatises were readily available. See, e.g., Scheindlin & Capra, supra. Bar

associations had jumped into the ESI field too. The American Bar Association had

published multiple articles and two books on ESI issues in this time frame. Michael

D. Berman, Courtney Ingraffia Barton & Paul W. Grimm, Managing E-Discovery

and ESI From Pre-Litigation Through Trial (2011); Kristin M. Nimsger & Michele

C.S. Lange, Electronic Evidence and Discovery: What Every Lawyer Should Know

Now (2d ed. 2009). The continuing legal education industry was awash in ESI

seminars, with advertisements littered through publications. See, e.g., Jason

Krause, E-Discovery Gets Real, 93 A.B.A. J. 44, 49 (2007) (advertising a CLE

entitled “new Rules for Electronic Discovery”); Scott A. Carlson & Ronald L.

Lipinski, eDiscovery: A New Approach to Discovery in Federal and State Courts, 95

Ill. B.J. 184-87 (2007) (advertising a CLE on e-discovery); 20 Chic. B. Ass’n Rec. 1-2

(Jan. 2006) (advertising 6.5 hours of CLE on e-discovery at the Midwest law and

technology conference); 18 Chi. B. Ass’n Rec. [i]-[iv] (Oct. 2004) (advertising e-



                                           140
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 66 of 75 PageID #:22129




discovery CLEs). And, under the leadership of then Chief Judge James Holderman

and Magistrate Judge Nan Nolan, the United States Court of Appeals for the

Seventh Circuit created the Seventh Circuit Electronic Discovery Pilot Program.

Beginning in 2010, the Program provided free webinars on various ESI topics,

including “You and Your Clients: Communicating About E-Discovery,” “The 4 P’s of

eDiscovery,” “What Everyone Should Know About the Mechanics of E-Discovery,”

“Ethics of E-Discovery,” and “ESI 101: A Brief Survey of the Technology and Its

Application for Beginners.” See Seventh Circuit Council on eDiscovery and Dig.

Info., Library of On-Demand Webinars, www.ediscoverycouncil.com/webinars.

These free webinars provided basic, but important, information regarding

fundamental legal principles for the identification, preservation, collection, review,

and production of ESI.

      The growth of ESI and its impact on litigation has continued unabated. The

impact of ESI “on discovery cannot be overstated.” 6 James Wm. Moore et al.,

Moore’s Federal Practice, § 26.09 at 26-68.8(2) (3d ed. 2019). Indeed, it is almost

quaint now to say that all litigation involves ESI. Nevertheless, counsel are still

rightfully reminded that “[e]ven in the smallest of cases these days, electronic

data—especially email—play a role.” George Socha & Margaret Wolf, Why Can’t I

Just Review it in Outlook?, 102 Judicature 9 (2018).

      With the expansion of ESI, the amendments to the Federal Rules of Civil

Procedure, and the possible consequence of serious (and sometimes case-dispositive)

sanctions, a new aspect of client interviews emerged: the custodian interview.



                                         141
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 67 of 75 PageID #:22130




Whether viewed as a different type of client interview or merely an outgrowth of a

client interview, they are similar and just as important. Like the initial client

interview, the custodian interview is not merely a theoretical best practice. Instead,

like the initial client interview, a proper and thorough custodian interview is

mandated by the Federal Rules of Civil Procedure and the Rules of Professional

Conduct. Fed. Rs. Civ. P. 26(f), 26(g), 37(e); Model Rules of Prof’l Conduct r. 1.1

cmt. 8 (Am. Bar Ass’n 2020). Since at least 2006, counsel have been required to

take an active, affirmative role in advising their clients about the identification,

preservation, collection, and production of ESI. Scheindlin & Capra, supra, at 470-

71. Indeed, twenty years ago, an attorney’s duty in this regard was clear:

      The attorneys have an obligation to investigate their clients’ information
      management system thoroughly to locate potentially relevant and
      discoverable material, no matter how technically opaque that
      information system may appear. Such an investigation goes well beyond
      simply asking the client for the relevant files and trusting that the client
      itself has a complete understanding of its own information technology
      structure.

Kenneth J. Whithers, Computer-Based Discovery in Federal Civil Litigation, 2000

Fed. Cts. L. Rev. 2, 3-4 (2000) (emphasis added).

      As with an initial client interview, a reasonable custodian interview can

require counsel to cross-examine the client and test the accuracy of the client’s

response to document requests to ensure that all appropriate sources of data have

been searched and that responsive ESI has been collected—and eventually reviewed

and produced. Scheindlin & Capra, supra, at 209. Simply relying on a client’s say

so may not be reasonable. HM Elecs., Inc. v. R.F. Techs., Inc., Case No. 12cv2884,



                                          142
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 68 of 75 PageID #:22131




2015 U.S. Dist. LEXIS 104100, at *40 (S.D. Cal. Aug. 7, 2015); Phoenix Four Inc. v.

Strategic Res. Corp., No. 05 Civ. 4837, 2006 U.S. Dist. LEXIS 32211, at *17-18

(S.D.N.Y. May 23, 2006). And like an initial client interview, the custodian

interview can be an iterative process, requiring follow up. Sedona Conference, The

Sedona Conference “Jumpstart Outline:” Questions to Ask Your Client & Your

Adversary to Prepare for Preservation, Rule 26 Obligations, Court Conferences &

Requests for Production (2011).

      At the least, a reasonable custodian interview consists of locating the

relevant people and the locations and types of ESI. 1 Arkfeld’s Best Practices:

Electronic Discovery § 4.7; Tr. 1494-96. Counsel have a duty to know and

understand their clients’ ESI systems and storage. HM Elecs., Inc., 2015 U.S. Dist.

LEXIS 104100, at *57-58. The relevant people are the individuals who have

custody of the relevant ESI or the ability to obtain the ESI. Counsel must interview

them to learn the relevant facts regarding ESI and to identify, preserve, collect, and

produce the relevant ESI. 1 LN Practice Guide: MA e-Discovery and Evidence §

3.07[1]. The failure to adequately interview key custodians that results in the

failure to identify, preserve, collect, and produce ESI can result in sanctions. Small

v. Univ. Med. Ctr., No. 13-cv-0298, 2018 U.S. Dist. LEXIS 134716, at *149-50 (D.

Nev. Aug. 8, 2018); HM Elecs., Inc., 2015 U.S. Dist. LEXIS 104100, at *46 (“it was

unreasonable to ask one person”).

      The relevant locations are those places where the ESI can be found so that it

can be both (a) preserved and (b) collected and produced. Although both are



                                         143
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 69 of 75 PageID #:22132




necessary, preserving ESI is distinct from collecting and producing ESI. Scheindlin

& Capra, supra, at 208. Relevant locations can include a myriad of places,

including hard drives, laptops, and internet-based applications. Martin T. Tully &

Lauren H. Cooper, Introduction to Information Systems at Organizations—It’s Not a

“Just Push a Button World,” in The Federal Judges’ Guide to Discovery 6, 9-10 (2d

ed. 2015); Scheindlin & Capra, supra, at 211. An internet-based application is one

in which an internet user goes to a third-party’s website and logs onto an

application program provided by a third party. The user then uses the application

as if it resided on the user’s device. When using an internet-based application, the

data usually remains with the third-party provider. Scheindlin & Capra, supra, at

64.

      The types of ESI can include emails and chats/instant messages. Tully &

Cooper, supra, at 6, 9-10; Scheindlin & Capra, supra, at 211. Emails differ from

chats/instant messages. The Sedona Conference Glossary: E-Discovery & Digital

Information Management (Fourth Edition), 15 Sedona Conf. J. 305, 324, 333

(Sherry B. Harris & Paul H. McVoy, eds., Fall 2014). Email may or may not be an

internet-based application. “Email” is “[a]n electronic means of sending, receiving

and managing communications via a multitude of different structured data

applications (email client software), such as Outlook or Lotus Notes or those often

known as ‘webmail,’ such as Gmail or Yahoo! Mail.” Id. at 324. Webmail is an

example of an internet-based application. In addition to Yahoo! mail, GoDaddy

emails are webmail. Tr. 522-23.



                                         144
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 70 of 75 PageID #:22133




      Before 2012, even counsel with only rudimentary knowledge of ESI had

access to sources to guide them in custodian interviews. For example, back in 2011,

the Sedona Conference published a free questionnaire that notified counsel about

identifying, preserving, collecting, and producing ESI—including email, third-party

email sources, and instant messaging. Sedona Conference, Jumpstart Outline,

supra, at 1. This free publication specifically addressed email servers and

instructed counsel to ask the client to identify the systems (client and server-side

applications) used for emails and the time period for the use of each system,

whether end-user emails are stored in the end-user’s hard drive, email server, or a

server of a third party application service provider; whether backup email servers

exist; and whether the client’s email servers overwrite, reformat, erase, or otherwise

destroy the content of email on a periodic basis. Id. at 3-5. Other checklists existed

as well. Scheindlin & Capra, supra, at 210-11; see also Hon. Shira A. Scheindlin &

Jonathan M. Redgrave, Discovery of Electronic Information in Business and

Commercial Litigation in Federal Courts ch. 22 (2d ed. 2008). These checklists

likewise instructed counsel to question clients about applications used including

email, instant messaging, internet email, and shared email systems with a service

provider. The Sedona Conference, Jumpstart Outline, supra, at 3-5; Scheindlin &

Capra, supra, at 210-11. Handy glossaries were published for the technology

impaired. See, e.g., Maura R. Grossman & Gordon V. Cormack, The Grossman-

Cormack Glossary of Technology-Assisted Review, 7 Fed. Cts. L. Rev. 1 (2013).




                                         145
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 71 of 75 PageID #:22134




       These issues were not merely academic concerns, discussed by commentators

and ESI wonks. Federal judges across the nation were making the same points. 39

              2. Preservation of ESI: The Litigation Hold

       Once a party reasonably anticipates litigation, it is duty-bound to take good

faith steps to preserve documents and data that may be relevant to the litigation.

Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216-17 (S.D.N.Y. 2003); Fed. R.

Civ. P. 37(e); The Sedona Principles, Principle 5. Though a party need not preserve

all documents in its possession—again, perfection is not the standard—it must

preserve what it knows and reasonably ought to know is relevant to possible

litigation and is in its possession, custody, or control. See, e.g., Doe v. City of

Chicago, Case No. 18-cv-03054, 2019 U.S. Dist. LEXIS 113395, at *14-15 (N.D. Ill.

July 9, 2019); Mintel Int’l Grp., Ltd. v. Neerghen, Case No. 08 CV 3939, 2009 U.S.

Dist. LEXIS 131224, at *4-5 (N.D. Ill. Jan. 22, 2009). Of course, as discussed above,

litigants and attorneys must familiarize themselves with their data retention



39
  See, e.g., Brown, 2014 U.S. Dist. LEXIS 90123 at *4; Moore v. City of Chi. Heights, No. 09
C 3452, 2011 U.S. Dist. LEXIS 126738, at *27-28 (N.D. Ill. Feb. 15, 2011) (Gilbert, J.) (“A
lawyer needs to communicate with is or her client about the information that is or may be
available to support a claim or defense especially at an early stage of the litigation. If no
communication or inquiry takes place between the lawyer and client at the earliest stages
of litigation, then it is impossible to assure information that may be used for these purposes
is discovered and disclosed. This is particularly critical with respect to ESI. Technology
changes so rapidly today, and the archiving of ESI has become so ubiquitous that policies
and practices of just a few years ago are now obsolete. It is, therefore, imperative that
parties and their counsel not only assume that what they understood to be the typical way
of doing things remains the case over time.”); Qualcomm, 2008 U.S. Dist. LEXIS 911, at *31
(“For the current ‘good faith’ discovery system to function in the electronic age, attorneys
and clients must work together to ensure that both understand how and where electronic
documents, records and emails are maintained and to determine how best to locate, review,
and produce responsive documents. Attorneys must take responsibility for ensuring that
their clients conduct a comprehensive and appropriate document search.”).

                                             146
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 72 of 75 PageID #:22135




systems, both local and web-based, to determine whether potentially relevant

information is, in fact, being preserved. Fed. R. Civ. P. 37(e) advisory committee’s

note to 2015 amendment (“It is important that counsel become familiar with their

clients’ information systems and digital data—including social media—to address

these issues.”) What programs does the client use that creates ESI that could relate

to the litigation? How is the information stored? Who can access the data and what

can they do with it? Are there copies? Will the data be stored indefinitely?

      Attorneys and litigants must ask these and other questions to identify what

they are required to preserve for litigation purposes and, once a party reasonably

anticipates litigation, it must take affirmative action to satisfy its preservation

duties. See, e.g., Hohider v. UPS, 257 F.R.D. 80, 82 (W.D. Pa. 2009). Additionally,

attorneys must inform their clients of these preservation duties. Indeed, “[t]he

preservation obligation runs first to counsel, who has a duty to advise his client of

the type of information potentially relevant to the lawsuit and of the necessity of

preventing its destruction. Moreover, this responsibility is heightened in the age of

electronic discovery.” Orbit One Commc’ns. v. Numerex Corp., 271 F.R.D. 429, 437

(S.D.N.Y. 2010) (internal citations and quotations omitted). The efforts a party

takes to satisfy its preservation duties are known as the “litigation hold.” See, e.g.,

Nathan M. Crystal, Ethical Responsibility and Legal Liability of Lawyers for

Failure to Institute or Monitor Litigation Holds, 43 Akron L. Rev. 715, 717 (2010).

To ensure their clients institute litigation hold procedures sufficient to satisfy their

preservation duties, and to ensure they fulfill their own discovery obligations,



                                          147
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 73 of 75 PageID #:22136




attorneys utilize a tool well-known to all competent litigators: the litigation hold

notice. See, e.g., Borum v. Brentwood Vill., LLC, 332 F.R.D. 38, 45-46 (D.D.C. July

18, 2019). A litigation hold notice is a communication, either written or oral, that

puts clients on notice of their duties to preserve documents within their possession,

custody, or control that are relevant to the litigation and further directs the clients

how to fulfill those obligations. Since well before 2012, litigation hold notices have

been and continue to be a crucial and necessary tool for ensuring that clients

preserve ESI consistent with their discovery obligations. See, e.g., Mark S. Sidoti &

Reneé L. Monteyne, The Effective Internal Litigation Hold Letter, In-House Def. Q.,

Winter 2007, at 9.

       The standard and recognized method to ensure clients have been adequately

informed of their preservation duties is through a written litigation hold letter. See,

e.g., Pope v. Cty. of Albany, No. 11-CV-736, 2012 U.S. Dist. LEXIS 192394, at *9-10

(N.D.N.Y. July 31, 2012). Best practices dictate that a written letter is the superior

form of the litigation hold notice for various practical reasons, primarily because it

documents when the hold issues and what it directs a litigant to do to meet its

discovery obligations. Borum, 332 F.R.D. at 45 (“A litigation hold typically takes

the form of a written hold.”) (The importance of documentation is discussed below.)

Even so, under certain circumstances, reasonable, good-faith verbal

communications to a client—typically a small business or individual litigant—may

suffice to convey that party’s discovery obligations and ensure discovery is

preserved, even in lieu of a formal litigation hold letter or policy. See, e.g., id. at 45-



                                            148
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 74 of 75 PageID #:22137




46; Steuben Foods, Inc. v. Country Gourmet Foods, LLC, 08-CV-561S(F), 2011 U.S.

Dist. LEXIS 43145, at *17-19 (W.D.N.Y. April 21, 2011); Jones v. Bremen High Sch.

Dist. 228, No. 08 C 3548, 2010 U.S. Dist. LEXIS 51312, at *15-18 (N.D. Ill. May 25,

2010); Haynes v. Dart, No. 08 C 4834, 2010 U.S. Dist. LEXIS 1901, at *10-14 (N.D.

Ill. Jan. 11, 2010). But, of course, any litigation hold notice, either written or verbal,

must contain enough information to adequately inform its intended recipient of its

discovery obligations under the circumstances. As these and many other cases

demonstrate, regardless of the form the litigation hold notice takes, its content is

critical. At minimum, parties have a duty to preserve discovery materials in a

reasonable manner and a sufficient hold notice should explain how to satisfy that

duty. Cf. Pope, 2012 U.S. Dist. LEXIS 192394 at *8-9; Zimmerman v. Poly Prep

Country Day Sch., 09 CV 4586 (FB), 2011 U.S. Dist. LEXIS 40704, at *81 (E.D.N.Y.

Apr. 13, 2011); Point Blank Sols. Inc. v. Toyobo Am. Inc., No. 09-61166-CIV, 2011

U.S. Dist. LEXIS 42239, at *92-95 (S.D. Fla. Apr. 5, 2011); Keithley v. Home

Store.com, Inc., No. C-03-04447 SI, 2008 U.S. Dist. LEXIS 61741, at *18-19, 47-48

(N.D. Cal. Aug. 12, 2008). For example, one oft-cited litigation pamphlet outlining

ten tips for crafting a sufficient litigation hold warns that simply directing a client

to “save everything” is insufficient. Stephanie F. Stacy, Litigation Holds: Ten Tips

in Ten Minutes, https://www.ned.uscourts.gov/internetDocs/cle/2010-

07/LitigationHoldTopTen.pdf (“Don’t leave a voice-mail or send an e-mail

communicating the litigation hold, and don’t walk down the hallway and instruct

the custodian to ‘save everything.’ Put the Litigation Hold Notice in writing, with



                                           149
Case: 3:12-cv-50324 Document #: 439-1 Filed: 01/19/21 Page 75 of 75 PageID #:22138




clear instructions to suspend automatic deletion and [] on what should be

preserved.”) (emphasis added); Brown, 2014 U.S. Dist. LEXIS 90123 at *56

(“[Defendants’] counsel had an obligation to do more than issue a general directive

to their client to preserve documents which may be relevant to the case.”). 40 This is

sage advice, as the quagmire of discovery issues in this case illustrates. Rather than

providing general statements directing clients not to delete anything relevant,

attorneys must give reasonable and specific instructions detailing where ESI might

be stored and what steps the client may need to take to preserve it.

       Among other things, critically, an adequate hold notice must include a

warning to disable autodelete functions. Autodelete settings (as the name implies)

automatically delete regularly created electronic data at regular time intervals.

These settings are widely used in many applications for various practical or

business purposes unrelated to litigation. For instance, electronic records become

outdated, electronic storage space may be limited, and storing ESI for extended

periods can be costly absent any specific reason to retain the data. Regularly and

automatically deleting old data is an easy way to efficiently address these issues.

So, autodelete functionality is and has been a near ubiquitous feature in programs

and email services that produce ESI, leading to a phalanx of publications warning

litigators of the need to clearly and adequately inform their clients to investigate

and turn off autodelete functions as part of their litigation hold processes. 41


40That is precisely all that was done here. Tr. 127, 28, 216-18, 588, 788.
41See, e.g., Syed Ahmad & Corey Lee, Practical Advice for a Successful Legal Hold
Program, 8 Tech. Litig. 7, 8-9 (2014) (“It is also critical to record efforts that were made to


                                              150
